ASSET PURCHASE AGREEMENT
 
By and Between
 
Peterson Detention Inc.,
a California corporation
 
as the Seller,
 
and
 
ISI Detention Contracting Group, Inc.,
a California corporation
as the Purchaser


Effective as of January 1, 2008
 
 
 

--------------------------------------------------------------------------------

 
 
ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT (this “Agreement”), effective as of January 1,
2008 (the “Effective Date”), is by and between Peterson Detention Inc., a
corporation organized under the laws of California (the “Seller”), and ISI
Detention Contracting Group, Inc., a corporation organized under the laws of
California (the “Purchaser”). Certain capitalized terms used in this Agreement
are defined in Article X and elsewhere. Michael Peterson, the President of the
Seller, and Leonard Peterson, the Secretary of the Seller, each of whom is also
a principal shareholder of the Seller, are parties to this Agreement for the
purposes set forth on the signature page hereof. Argyle Security, Inc., a
Delaware corporation (“Argyle”), and ISI Security Group, Inc., a Delaware
corporation (“ISI”), are likewise parties to this Agreement for the purposes set
forth on the signature page hereof.
 
BACKGROUND
 
The Seller is engaged in the business of manufacturing and selling steel
products (the “Business”). The Seller desires to sell, and the Purchaser desires
to purchase, the Business, the goodwill associated with the Business, and
substantially all of the other assets of the Seller, all upon the terms and
subject to the conditions set forth in this Agreement.
 
The Seller and the Purchaser desire to make certain representations, warranties,
covenants, and agreements in connection with the purchase and sale contemplated
by this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and mutual representations,
warranties, covenants and agreements hereinafter set forth, and for other
consideration, the receipt and sufficiency of which are acknowledged, the
parties to this Agreement agree as follows:
 
ARTICLE I.
PURCHASE AND SALE OF ASSETS AND ASSUMPTION OF LIABILITIES
 
Section 1.1. Closing. The Parties will complete and consummate the transactions
contemplated by this Agreement (the “Closing”) at the offices of the Purchaser
at 12903 Delivery Drive, San Antonio, Texas to be effective as of the 1st day of
January, 2008, or at such other place and at such other time and date as may be
mutually agreed upon by the Purchaser and the Seller. However, the Closing shall
be completed no later than the Closing Deadline. The date on which the Closing
is effective is referred to in this Agreement as the “Closing Date.” All
proceedings to be taken and all documents to be executed and delivered by all
parties at the Closing will be deemed to have been taken, executed, and
delivered simultaneously, and no proceedings will be deemed taken nor any
documents executed or delivered until all have been taken, executed and
delivered.
 
Section 1.2. Purchase and Sale of the Assets. On the terms and subject to the
conditions set forth in this Agreement, at the Closing, the Seller will sell,
assign, transfer, convey, and deliver the Assets to the Purchaser, and the
Purchaser will purchase, acquire, and accept the Assets from the Seller. The
“Assets” consist of substantially all of the Seller’s rights, title and
interests in and to the Business, the goodwill of the Seller related to the
Business and all of the assets, properties and rights of the Seller (other than,
in each case, the Excluded Assets), wherever located, whether tangible or
intangible, recorded or unrecorded, as the same exist as of the Closing,
including, without limitation, all of the Seller’s rights, title and interests
in and to the assets, properties and rights described in the following
paragraphs (a) through (k):
 
(a) all furniture, furnishings, fixtures (to the extent not attached to realty,
and to the extent they are capable of being transferred separately), equipment,
tools, machinery, vehicles, computers and other hardware, office supplies and
other tangible personal property (collectively, “Fixed Assets”), including
without limitation the vehicles and tangible personal property set forth on
Schedule 1.2(a);
 
 
 

--------------------------------------------------------------------------------

 
 
(b) all rights under or pursuant to all warranties, representations and
guarantees made by suppliers, manufacturers, contractors or others in connection
with the operation of the Business or affecting the Fixed Assets, to the extent
they are transferable;
 
(c) all Seller Contracts set forth on Schedule 1.2(c) (collectively, the
“Assumed Contracts”);
 
(d) all payments received by the Seller after the Closing in respect of any
services to be provided by Purchaser after the Closing pursuant to an Assumed
Contract;
 
(e) all cash, proceeds from all bank accounts, certificates of deposit, treasury
bills, treasury notes, and marketable securities, as well as all accounts
receivable and all notes receivable (whether short-term or long-term), except to
the extent listed on Schedule 1.3(c);
 
(f) all Intellectual Property (including the rights to sue for (and remedies
against) past, present and future infringements thereof, and rights of priority
and protection of interests therein under applicable Laws), including without
limitation the Intellectual Property set forth on Schedule 1.2(f);
 
(g) all Permits held by the Seller (to the extent permitted by applicable Law to
be transferred);
 
(h) all books, records or other data relating to the Seller’s ownership or
operation of the Business, including, without limitation, employee files and
customer and supplier lists and records (excluding the minute books and share
records of Seller);
 
(i) all marketing brochures and materials and other non-proprietary printed or
written materials in any form or medium relating to the Seller’s ownership of or
operation of the Business that the Seller is not required by Law to retain, and
duplicates of any such materials that the Seller is required by Law to retain;
 
(j) all Claims relating to any of the other Assets and all counterclaims,
set-offs or defenses the Seller may have with respect to any Assumed Liability;
 
(k) prepaid expenses made or paid to utility companies, vendors or otherwise,
together with any unpaid interest accrued thereon from the respective obligors
and any security or collateral therefor, including recoverable deposits and any
Tax refund due with respect to any period prior to the Closing, and Schedule
1.2(k) attached hereto, represents Seller’s good faith effort to identify all
expenses and deposits; and
 
(l) all names of the Seller and all assumed names of the Seller, including but
not limited to “Peterson Detention Inc.” and “PDI”.
 
Section 1.3. Excluded Assets. The Assets sold, assigned, transferred, conveyed
and delivered by the Seller to the Purchaser pursuant to this Agreement will not
include any of the following assets, rights and interests of the Seller
(collectively, the “Excluded Assets”):
 
(a) All real property not used in connection with the Business;
 
(b) the Seller Contracts that are not Assumed Contracts, all of which are set
forth on Schedule 1.3(b), including any life insurance policies with cash
surrender value as of the Closing;
 
 
 

--------------------------------------------------------------------------------

 
 
(c) the receivables described in Schedule 1.3(c);
 
(d) (Intentionally left blank)
 
(e) each other asset, right or interest set forth on Schedule 1.3(e).
 
Section 1.4. Purchase Price.
 
(a) The aggregate consideration (the “Purchase Price”) to be paid at the Closing
by the Purchaser to the Seller as consideration for the purchase and sale of the
Assets is: (a) the payment by the Purchaser, in cash, of $1,500,000 (the “Cash
Purchase Price”), (b) two convertible promissory notes, each in the original
principal amount of $1,500,000 payable to the Seller (collectively, the
“Promissory Notes”), which Promissory Notes shall be adjusted on a pro rata
basis pursuant to the Working Capital, 2007 Accounts Receivable and 2008 Sales
calculations, as such terms are defined, and calculations set forth, in Section
4.11, and (c) the assumption by the Purchaser of the Assumed Liabilities
pursuant to Section 1.5. The form of the Promissory Notes, which shall be
guaranteed by certain affiliates of the Purchaser, is set forth in Exhibit A,
and the form of the guaranties is set forth in Exhibit A-1.
 
(b) As an additional component of the Purchase Price, Purchaser shall pay to
Seller an amount equal to the accrued and unpaid payroll costs of Seller for the
last incomplete payroll period (not to exceed 15 days) immediately prior to
Closing. Purchaser is not assuming any obligation or liability to the employees
of Seller or any other Party hereunder. Purchaser is only obligated to reimburse
Seller for specific accrued and unpaid costs stated herein. All of Seller’s
employees who are hired by the Purchaser shall be provided with full credit for
all of their unused accrued vacation time as of the Closing Date, accumulated as
a result of their employment at Seller as described in Section 4.13.
 
Section 1.5. Assumption of Assumed Liabilities. Subject to the conditions set
forth in this Agreement, at the Closing, the Seller will transfer and assign the
Assumed Liabilities to the Purchaser, and the Purchaser will assume the Assumed
Liabilities from the Seller, all to be effective as of the Closing. The “Assumed
Liabilities” consist of:
 
(a) obligations of Seller to be performed after the Closing pursuant to the
Assumed Contracts, subject to Section 1.6(g)
 
(b) the Liabilities set forth on Schedule 1.5(b); and
 
(c) obligations of the Seller for which the vehicles described in Section 1.2(a)
act as security pursuant to a perfected security interest or lien in effect as
of the date of this Agreement.
 
(d) Liabilities of the Seller arising from the assignment of the Assumed
Contracts to Purchaser without the consent of any other party to such Assumed
Contract.
 
(e) those Liabilities of Purchaser to perform warranty work as described in
Section 1.8;
 
(f) all credit card debt owed by Michael Peterson and Leonard Peterson to the
extent incurred for the benefit of the Seller, in the Ordinary Course of
Business for the Seller, consistent with past practices of the Seller;
 
(g) recognition of all unused accrued vacation time for Retained Employees (as
defined in and more particularly described in Section 4.13);
 
 
 

--------------------------------------------------------------------------------

 
 
(h) accrued and unpaid payroll costs to be reimbursed by Purchaser to Seller
pursuant to Section 1.4(b), to the extent incurred in the Ordinary Course of
Business of Seller, consistent with past practices of Seller;
 
(i) all Liabilities of the Seller with respect to wages, salaries, bonuses,
accrued vacation, personal or sick days, benefits and any other compensation
package incurred by Seller, so long as such Liabilities are reflected on the
Balance Sheet of the Seller; and
 
(j) all trade payables incurred by the Seller in the Ordinary Course of Business
as of the close of the Business on the day preceding the Closing Date.


Section 1.6. Excluded Liabilities. The Purchaser will not assume or become
liable for any of the following Liabilities of the Seller (collectively, the
“Excluded Liabilities”):
 
(a) all Liabilities relating to any of the Excluded Assets;
 
(b) all Liabilities relating to any director, officer, consultant or other
non-employee agent of Seller;
 
(c) all Liabilities relating to the litigation matters set forth, or required to
be set forth, on Schedule 2.17;
 
(d) all Liabilities relating to the conduct of the Business or the operation of
the Assets for all periods preceding and including the Closing Date, that are
not specifically assumed by the Purchaser in Section 1.5;
 
(e) all Taxes of, or in respect of, Seller for all taxable periods, whenever
incurred, and all Taxes attributable to or incurred in connection with the
Business or the Assets for all taxable periods through and including the Closing
Date; however, Seller shall have no obligation to pay any sales tax imposed upon
Purchaser for the purchase of the Assets pursuant to this Agreement;
 
(f) all other Liabilities not expressly assumed by the Purchaser pursuant to
Section 1.5.
 
(g) all Liabilities of the Seller relating to any Assumed Contract, that arises
from any breach or default by Seller of such Assumed Contract, where such
Liability has not been specifically assumed by Purchaser pursuant to Section 1.5
above. This exclusion of liabilities will not diminish the obligation of
Purchaser to perform the Warranty Work required to be performed by Purchaser
pursuant to Section 1.8 described as the “Warranty Bucket”.
 
(h) those Liabilities of Seller to pay for Seller’s Warranty Work as described
in Section 1.8.
 
Section 1.7. (Intentionally left blank.)


Section 1.8. Seller’s Warranty Work. All warranty work required on products of
Seller relating to Assumed Contracts that were completed and fully paid prior to
Closing are referred to herein as “Seller’s Warranty Work”. Seller’s Warranty
Work shall be performed by Purchaser’s personnel, and all charges for, and the
value of, such work shall be calculated utilizing Purchaser’s standard
time-and-materials basis in effect at the time of the work performed. The first
$62,500 of Seller Warranty Work (“Warranty Bucket”) shall be performed by
Purchaser, without reimbursement from Seller. The Purchaser shall submit to
Seller a statement for all such work, which shall be credited against the
Warranty Bucket. After the completion of the first $62,500 in Seller Warranty
Work by Purchaser, all other Seller Warranty Work, exceeding the Warranty
Bucket, shall be performed by Purchaser and the cost of such work (determined
upon Purchaser’s then standard time-and-materials basis) shall be promptly paid
to Purchaser by Seller upon presentation of an invoice to Seller for such
amount, or at the election of Seller, deducted proportionately from the then
principal balances due of the Seller Notes. Seller shall indemnify Purchaser
from and against any Liability, Loss, damage, Claim, cost or expense arising
from Seller’s Warranty Work (save and except for (i) the Seller’s Warranty Work
that is to be paid from the Warranty Bucket as required herein or (ii) any
Liability, Loss, damage, Claim, cost or expense arising from the negligence or
malfeasance of the Purchaser).
 
 
 

--------------------------------------------------------------------------------

 
 
Section 1.9. Purchaser Warranty Work. Any warranty work required to be performed
for the products of Seller relating to the Assumed Contracts, that is not
included within Seller’s Warranty Work, shall be sole responsibility of
Purchaser, to be performed and completed at Purchaser’s sole cost and expense
(“Purchaser’s Warranty Work”). Purchaser shall indemnify Seller from and against
any Liability, Loss, damage, Claim, cost or expense arising from Purchaser’s
Warranty Work (save and except the obligation to perform Seller’s Warranty
Work).
 
ARTICLE II.
REPRESENTATIONS AND WARRANTIES OF THE SELLER
 
The Seller, Michael Peterson and Leonard Peterson jointly and severally
represent and warrant to the Purchaser that the statements contained in this
Article II are true and correct, except as set forth in the Disclosure Schedule
attached to this Agreement as Exhibit B (the “Disclosure Schedule”), which will
be arranged to correspond to the numbered subsections contained in this Article
II.
 
Section 2.1. Organization. The Seller is a California corporation, duly
organized, validly existing and in good standing under the laws of the State of
California. Seller is duly qualified or authorized to do business as a foreign
corporation, and is in good standing, under the laws of each other jurisdiction
where Seller is required to be so qualified or authorized. Seller has full power
and authority to own, lease and operate its properties and to conduct the
Business. Seller conducts all of the Business through the corporation described
in this Section 2.1.
 
Section 2.2. Enforceability. Seller has full power and authority to execute and
deliver this Agreement and each of the other agreements, certificates and
instruments to be executed by Seller in connection with or pursuant to this
Agreement (collectively, and together with this Agreement, the “Seller
Documents”), to perform its respective obligations under the Seller Documents
and to consummate the transactions contemplated by the Seller Documents, except
that the Seller claims no power or authorization to assign the Assumed Contracts
to the Purchaser without the consent of any other party to such Assumed
Contracts and makes no representations or warranties as to the effect of so
doing. The execution and delivery by Seller of the Seller Documents, the
performance by Seller of its obligations under the Seller Documents and the
consummation by Seller of the transactions contemplated by the Seller Documents
have been authorized by all necessary corporate action. This Agreement has been
validly executed and delivered by Seller and constitutes the legal, valid and
binding obligation of Seller enforceable against Seller in accordance with its
terms, excluding any Encumbrance, defect in title to, or default or breach of
the terms of, the Assumed Contracts that may arise by the Parties having agreed
that Seller shall assign, and the assignment of, the Assumed Contracts to
Purchaser without having secured the consent, waiver, approval, authorization,
declaration or filing from, or providing notice to, any Person regarding the
assignment of the Assumed Contracts to Purchaser. As of the Closing, the other
Seller Documents will validly executed and delivered by Seller that is a party
thereto and, upon such execution and delivery, will constitute the legal, valid
and binding obligations of Seller enforceable against Seller in accordance with
their respective terms, excluding any Encumbrance, defect in title to, or
default or breach of the terms of, the Assumed Contracts that may arise by the
Parties having agreed that Seller shall assign, and the assignment of, the
Assumed Contracts to Purchaser without having secured the consent, waiver,
approval, authorization, declaration or filing from, or providing notice to, any
Person regarding the assignment of the Assumed Contracts to Purchaser.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 2.3. No Conflicts. The execution and delivery by Seller of the Seller
Documents, the performance by Seller of its obligations under the Seller
Documents and the consummation by Seller of the transactions contemplated by the
Seller Documents do not, and will not,
 
(a) violate any provision of Law or any Permit that would adversely affect, or
cause an Encumbrance upon: (i) Purchaser’s title to the Assets to be acquired
hereunder; or (ii) Purchaser’s right, authority or ability to sell, transport or
otherwise dispose of said Assets, excluding any Encumbrance, defect in title to,
or default or breach of the terms of, the Assumed Contracts that may arise by
the Parties having agreed that Seller shall assign, and the assignment of, the
Assumed Contracts to Purchaser without having secured the consent, waiver,
approval, authorization, declaration or filing from, or providing notice to, any
Person regarding the assignment of the Assumed Contracts to Purchaser;
 
(b) violate any provision of the Charter Documents of Seller;
 
(c) require any consent, waiver, approval, registration, order, action or
authorization of, declaration or filing with or notification to, any
Governmental Authority or other Person (whether pursuant to a Contract or
otherwise), specifically excluding any obligation of Seller to secure any
consent, waiver, approval, authorization, declaration or filing from, or provide
notice to, any Person regarding the assignment of the Assumed Contracts to
Purchaser;
 
(d) violate, conflict with, constitute a default under or breach any term,
condition or provision of any Seller Contract or Order (whether with the passage
of time, the giving of notice or otherwise) excluding any obligation of Seller
to secure any consent, waiver, approval, authorization, declaration or filing
from, or provide notice to, any Person regarding the assignment of the Assumed
Contracts to Purchaser;
 
(e) result in the termination of, give rise to a right of termination or
cancellation of or accelerate the performance required pursuant to any Assumed
Contract (whether with the passage of time, the giving of notice or otherwise),
excluding any obligation of Seller to secure any consent, waiver, approval,
authorization, declaration or filing from, or provide notice to, any Person
regarding the assignment of the Assumed Contracts to Purchaser; or
 
(f) result in the creation of any Encumbrance with respect to any Asset,
excluding any Encumbrance that may arise by the assignment of the Assumed
Contracts to Purchaser without having secured the consent, waiver, approval,
authorization, declaration or filing from, or providing notice to, any Person
regarding the assignment of the Assumed Contracts to Purchaser.
 
Section 2.4. Financial Statements. The Seller will provide to the Purchaser the
unaudited balance sheets of the Seller as of September 30, 2007 and the related
unaudited statements of operations, and shareholders’ equity for the nine-month
period then ended (the “Financial Statements”). The Financial Statements present
fairly the financial position of the Seller and the results of operations as of
the dates and for the periods therein specified, and have been prepared in
manner that has been consistently applied throughout the periods involved,
subject, in the case of interim Financial Statements to normal year-end
adjustments in an amount and of a character not materially inconsistent with
prior periods. The Financial Statements do not contain any items of a special or
nonrecurring nature, except as expressly stated therein. The Financial
Statements have been prepared from the books and records of the Seller, which
accurately and fairly reflect the financial condition and results of operations
of the Seller as of the respective dates thereof and for the periods indicated.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 2.5. Undisclosed Liabilities. The Seller has no Liabilities other than
(a) as set forth or reflected on the Balance Sheet; (b) current liabilities
incurred in the Ordinary Course of Business since the Balance Sheet Date; and
(c) liabilities and obligations incurred in connection with this Transaction,
including, but not limited to, any Encumbrance, defect in title to, or default
or breach of the terms of, the Assumed Contracts that may arise by the Parties
having agreed that Seller shall assign, and the assignment of, the Assumed
Contracts to Purchaser without having secured the consent, waiver, approval,
authorization, declaration or filing from, or providing notice to, any Person
regarding the assignment of the Assumed Contracts to Purchaser.
 
Section 2.6. Absence of Certain Developments. Since the Balance Sheet Date, the
Seller has operated the Business in the Ordinary Course of Business, subject to
the terms of this Agreement, has incurred no Liabilities other than in the
Ordinary Course of Business (except for those incurred relating to this
Agreement) and, except for the Liabilities incurred by Seller in connection with
the transactions contemplated by this Agreement, there has not been:
 
(a) any Material Adverse Change, or the occurrence of any event that could
reasonably be expected to result in a Material Adverse Change;
 
(b) any change, not disclosed in the Financial Statements, in the accounting
methods, practices or principles or cash management practices of Seller;
 
(c) any revaluation by Seller of any of its assets, including without limitation
the write-down or write-off of notes, accounts receivable or inventory, other
than in the Ordinary Course of Business;
 
(d) any sale, assignment, transfer, distribution, mortgage or pledge of any of
the properties or assets of Seller, except sales of inventory in the Ordinary
Course of Business, or the placement of any Encumbrance on any of the properties
or assets of Seller, excluding any Encumbrance, defect in title to, or default
or breach of the terms of, the Assumed Contracts that may arise by the Parties
having agreed that Seller shall assign, and the assignment of, the Assumed
Contracts to Purchaser without having secured the consent, waiver, approval,
authorization, declaration or filing from, or providing notice to, any Person
regarding the assignment of the Assumed Contracts to Purchaser;
 
(e) any failure to use commercially reasonable efforts to preserve the Business,
to keep available to the Business the services of its key employees and to
preserve for the Business the goodwill of its suppliers, customers and others
having business relations with it;
 
(f) except as set out on Schedule 2.6(j), any breach or default (or event that
with notice or lapse of time would constitute a breach or default),
acceleration, termination (or threatened termination), modification or
cancellation of any Seller Contract by any party (including Seller), excluding
any Encumbrance, defect in title to, or default or breach of the terms of, the
Assumed Contracts that may arise by the Parties having agreed that Seller shall
assign, and the assignment of, the Assumed Contracts to Purchaser without having
secured the consent, waiver, approval, authorization, declaration or filing
from, or providing notice to, any Person regarding the assignment of the Assumed
Contracts to Purchaser;
 
(g) any contract that was entered into outside the Ordinary Course of Business
of the Seller, consistent with Seller’s past practices, except for the
transactions contemplated or necessitated by this Agreement;
 
 
 

--------------------------------------------------------------------------------

 
 
(h) except as set forth on Schedule 2.6(h), any (i) increase in the compensation
payable or to become payable by Seller to any of its employees, including
without limitation any bonuses; (ii) adoption, amendment or increase in the
coverage or benefits available under any Employee Benefit Plan or Benefit
Arrangement or (iii) amendment or execution of any employment, deferred
compensation, severance, consulting, non-competition, employee retention plan or
similar agreement to which Seller is a party or involving an employee of Seller
(other than employment terminable at will without penalty);
 
(i) any termination of employment (whether voluntary or involuntary) of, or
receipt or expectation of receipt of any resignation by, any key employee of the
Business, or any termination of employment (whether voluntary of involuntary) of
employees of the Business materially in excess of historical attrition in
personnel;
 
(j) except as set forth on Schedule 2.6(j), any transaction between Seller and a
Related Party;
 
(k) any cancellations or waivers of any claims or rights of the Seller of
material value;
 
(l) any execution of capital leases by the Seller;
 
(m) any other transaction, agreement or commitment entered into or affecting the
Business or the assets of Seller not made in the Ordinary Course of Business,
excluding this Agreement and the transactions required to effectuate this
Agreement; or
 
(n) any agreement or understanding to do, or resulting in, any of the foregoing.
 
Section 2.7. Assets.
 
(a) Except as set forth on Schedule 2.7(a), Seller has good and marketable title
to all of the Assets, free and clear of all Encumbrances, excluding any
Encumbrance, defect in title to, or default or breach in the terms of, the
Assumed Contracts that may arise by the Parties having agreed that Seller shall
assign, and the assignment of, the Assumed Contracts to Purchaser without having
secured the consent, waiver, approval, authorization, declaration or filing
from, or providing notice to, any Person regarding the assignment of the Assumed
Contracts to Purchaser. The execution and delivery of the Conveyance Agreements
by the Seller at the Closing will convey to and vest in the Purchaser good and
marketable title to the Assets, free and clear of all Encumbrances, excluding
(i) any Encumbrance upon the Assets arising from the Assumed Liabilities
appearing on Schedule 1.5; (ii) those items described on Schedule 2.7(a); and
(iii) any Encumbrance, defect in title to, or default or breach in the terms of,
the Assumed Contracts that may arise by the Parties having agreed that Seller
shall assign, and the assignment of, the Assumed Contracts to Purchaser without
having secured the consent, waiver, approval, authorization, declaration or
filing from, or providing notice to, any Person regarding the assignment of the
Assumed Contracts to Purchaser;
 
(b) By acquiring the Assets as contemplated by this Agreement, Purchaser will be
acquiring all assets and properties used by the Seller in the conduct of the
Business and necessary to conduct the Business as presently conducted, other
than the Excluded Assets. Save and except for liens and security interests
disclosed to Purchaser on Schedule 2.7(b), no part of the Business (and no
asset, right or interest related to or employed in or reasonably necessary for
the conduct of the Business) is owned or held by any Person other than the
Seller.
 
(c) The Assets are in good condition and repair, ordinary wear and tear
excepted, and (where applicable) are in good working order and have been
properly and regularly maintained. THERE ARE NO OTHER WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING, BUT NOT LIMITED TO, NO WARRANTY OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE.
 
 
 

--------------------------------------------------------------------------------

 
 
(d) The Seller does not own, or have any interests in or rights with respect to,
any real property other than the real property subject to the Leases (the
“Leased Properties”). With respect to the Leased Properties:
 
(i) The Seller has provided to the Purchaser true and correct copies of leases
to which the Leased Properties are leased to Seller.  Seller has received no
notice of any pending or threatened condemnation actions or special assessments
of any nature on the Leased Properties or any part thereof, Seller has received
no notice of any condemnation actions or special assessments being contemplated,
and Seller does not have any knowledge of any being contemplated. Seller has
received no request, written or otherwise, from any Governmental Authority with
regard to dedication of the Leased Properties or any part thereof;
 
(ii) To the best of Seller’s knowledge, there are no pending or contemplated
changes in any regulation or private restriction applicable to the Leased
Properties or any part thereof, or any pending or threatened judicial or
administrative action by adjacent landowners or other Persons or any natural or
artificial condition adversely affecting the Leased Properties or any part
thereof.
 
(iii) To the best of Seller’s knowledge, there is no Legal Proceeding pending or
threatened against or relating to any portion of the Leased Properties;
 
(iv) To the best of Seller’s knowledge, there are no attachments, executions or
assignments for the benefit of creditors or voluntary or involuntary proceedings
in bankruptcy or under any other debtor relief Laws contemplated by a pending or
threatened action or suit against the Seller or the Leased Properties;
 
(v) To the best of Seller’s knowledge, no Person has, or at the Closing Date
shall have, any right or option to acquire all or any portion of the Leased
Properties; and
 
(vi) To the best of Seller’s knowledge, no portion of the Leased Properties
shall be subject at the Closing Date to any agreement (written or oral)
adversely affecting Seller’s right as Lessee, except the Leases.
 
Section 2.8. Contracts.
 
(a) Schedule 1.2(c) contains a correct and complete list of each Assumed
Contract.
 
(b) (Intentionally left blank.)
 
(c) Except as set forth on Schedule 2.8(c):
 
(i) Each Assumed Contract is a valid and binding agreement of the Seller party
thereto and the other party to such agreement, is in full force and effect and
enforceable against each party thereto in accordance with its terms;
 
 
 

--------------------------------------------------------------------------------

 
 
(ii) There has been no breach or default by any party (or event that with the
passage of time, the giving of notice or both would constitute a breach or
default) under any Assumed Contract;
 
(iii) The Seller has performed all of the obligations required to be performed
by it under each Assumed Contract up to the point such Assumed Contract is being
assigned and is not in receipt of any notice of termination or written claim of
default under any such Assumed Contract;
 
(iv) No party to any Assumed Contract has threatened to, or notified Seller of
any intention to, terminate or materially alter its relationship with the
Business as a result of this Agreement or the consummation of the transactions
contemplated hereby;
 
(v) No party to an Assumed Contract has notified Seller that it intends to alter
its relationship with Seller as a result of or in connection with the
transactions contemplated by this Agreement;
 
(vi) The Seller has previously provided to the Purchaser a true and correct copy
of all written Assumed Contracts, together with all amendments, waivers or other
changes thereto, and a summary of the terms of all other (non-written) Assumed
Contracts as in effect on the date of this Agreement;
 
Excluding from Subsections 2.8(c)(i) through (vi) above, any Encumbrance, defect
in title to, or default or breach in the terms of, the Assumed Contracts that
may arise by the Parties having agreed that Seller shall assign, and the
assignment of, the Assumed Contracts to Purchaser without having secured the
consent, waiver, approval, authorization, declaration or filing from, or
providing notice to, any Person regarding the assignment of the Assumed
Contracts to Purchaser.
 
(d) Except as set forth on Schedule 2.8(d), Seller is not a party to, and no
Asset of Seller is bound by, any of the following types of Contracts:
 
(i) Contracts (including mortgages) pursuant to which any assets of Seller are
subject to any Encumbrance, excluding any Encumbrance, defect in title to, or
default or breach in the terms of, the Assumed Contracts that may arise by the
Parties having agreed that Seller shall assign, and the assignment of, the
Assumed Contracts to Purchaser without having secured the consent, waiver,
approval, authorization, declaration or filing from, or providing notice to, any
Person regarding the assignment of the Assumed Contracts to Purchaser;
 
(ii) Contracts pursuant to which Seller is obligated to provide indemnification
to any Third Party;
 
(iii) Contracts (including consent decrees) that impose (or could by their terms
impose) any material restrictions on Seller with respect to its geographical
area of operations or scope or type of business;
 
(iv) Contracts between Seller, on the one hand, and any Related Party, on the
other hand (other than Contracts for employment or consulting services listed on
Schedule 2.8(a)(iii)); and
 
 
 

--------------------------------------------------------------------------------

 
 
(v) Contracts not entered into in the Ordinary Course of Business, save and
except for those Contracts entered into in connection with effectuating the
transactions contemplated by this Agreement.
 
Section 2.9. Accounts Receivable. All accounts receivable of the Seller are
reflected in the Balance Sheet or arose in the Ordinary Course of Business since
the Balance Sheet Date. All of such accounts receivable (net of any allowance
for doubtful accounts reflected in the Balance Sheet) are fully collectible in
the Ordinary Course of Business and without recourse to any legal proceeding.
 
Section 2.10. Intellectual Property.
 
(a) Extent of and Title to Intellectual Property. Schedule 2.10(a) contains a
complete and correct list of all of the Intellectual Property that is or has
been used, held for use or is reasonably necessary for use in the Business (the
“Business Intellectual Property”). The Seller possesses and either owns, is
licensed under or has the valid right to use all of the Business Intellectual
Property. The Business Intellectual Property owned by the Seller (the “Owned
Intellectual Property”) is not subject to any outstanding option, license or
agreement of any kind, and is owned free and clear of all Encumbrances. All
Business Intellectual Property licensed to Seller (the “Licensed Intellectual
Property”) has been licensed pursuant to agreements (the “Licenses”) that are
set forth on Schedule 2.8(a). All Business Intellectual Property that is neither
Owned Intellectual Property nor Licensed Intellectual Property is in the public
domain.
 
(b) Registered Intellectual Property. Schedule 2.10(b) sets forth a correct and
complete list of all of the following Business Intellectual Property as of the
date of this Agreement, and indicates whether it is Owned Intellectual Property
or Licensed Intellectual Property: (a) trademark and service mark registrations
and applications for registration; (b) patents and pending patent applications;
(c) copyright registrations and applications for registration and (d)
tradenames. All of the Business Intellectual Property issued by, registered
with, or filed with a U.S. or foreign patent, trademark or copyright office has
been duly issued by, registered with or duly filed in such office, as the case
may be, and has been properly processed, maintained and renewed in accordance
with all applicable provisions of applicable law in the applicable country.
 
(c) No Restrictions on Transfer. Except as set forth on Schedule 2.10(c), to the
best of Seller’s knowledge, there is no Business Intellectual Property that is
subject to any outstanding Order, Contract or other Liability restricting in any
manner the use thereof by the Business or the transfer thereof by the Seller.
 
(d) No Infringement by Third Parties. To the best of Seller’s knowledge, there
has been no unauthorized use, infringement or misappropriation of any Business
Intellectual Property by any Person, including without limitation any current or
former director, officer, employee, consultant or other agent of Seller,
relating to the Business.
 
(e) No Infringement by the Business. To the best of Seller’s knowledge, no
Person has asserted, or threatened to assert, any Claim with respect to the
Business Intellectual Property, including any Claim of ownership of or
infringement by the Business Intellectual Property. Seller has no knowledge of
any reasonable basis for any bona fide Claim (i) to the effect that the Business
as presently conducted infringes, violates or misappropriates any Intellectual
Property of any other Person; or (ii) challenging the ownership, validity,
enforceability or effectiveness of any of the Business Intellectual Property or
any License.
 
 
 

--------------------------------------------------------------------------------

 
 
(f) Reasonable Safeguards Taken. The Seller has taken reasonable precautions to
protect its rights in and to the Business Intellectual Property, including
maintaining the confidentiality of trade secrets, pending patent applications,
know-how and other confidential Business Intellectual Property. The Seller has
not taken, or failed to take, any action that would preclude or hinder the
protection or enforcement of the Business Intellectual Property.
 
(g) No Competitive Intellectual Property. No director, officer, employee,
consultant or other agent of Seller owns any rights in Intellectual Property
that are directly or indirectly competitive with those owned or to be used by
the Business or derived from or in connection with the conduct of the Business.
 
Section 2.11. Insurance. All of the material properties of the Seller are
insured for the benefit of the Seller, and will be so insured through the
Closing Date, in amounts and against risks customary in similar businesses for
similar properties.
 
Section 2.12. Employees.
 
(a) Schedule 2.12(a) lists the name and address of each officer and employee of
the Seller and each consultant to the Seller and whether or not their employment
is terminable at will. Schedule 2.12(a) also sets forth, for each such Person,
their date of employment, current job title or relationship to the Seller, the
aggregate annual cash compensation paid to such person by the Seller, a
description of all bonus or benefit plans applicable to such person and the date
and amount of their last increase in compensation.
 
(b) Seller is not a party to any labor, union or collective bargaining agreement
and there are no labor, union or collective bargaining agreements that pertain
to any employee of Seller. There is no organizing activity (including any demand
for recognition or certification proceeding pending with the National Labor
Relations Board) involving any employees of Seller by any labor organization or
group of employees presently pending or threatened. No strike, work stoppage,
lockout, labor grievance or other labor dispute is presently pending or
threatened against the Seller, and no such strike, work stoppage, lockout, labor
grievance or other labor dispute has occurred since January 1, 2002.
 
 
 

--------------------------------------------------------------------------------

 
 
(c) (Intentionally left blank.)
 
(d) Seller does not have any oral or written agreements or understandings to
provide their employees pay raises, bonuses, stock options or other compensation
benefits.
 
(e) Seller does not have any employment agreements with their employees.
 
Section 2.13. Employee Benefits.
 
(a) Schedule 2.13(a) sets forth all material, written “employee benefit plans,”
as defined in Section 3(3) of ERISA, maintained by the Seller or to which Seller
contributed or is obligated to contribute for current or former employees (the
“Employee Benefit Plans”). Schedule 2.13(a) lists each Seller Contract providing
for employment or severance, each plan or arrangement providing for insurance
coverage, severance, termination or similar coverage and all written
compensation policies and practices maintained by the Seller covering any
employee or former employee that is not an Employee Benefit Plan (a “Benefit
Arrangement”).
 
(b) True, correct and complete copies of the following documents, with respect
to each Employee Benefit Plan, have been made available or delivered to the
Purchaser by the Seller: (i) any plans and related trust documents, and
amendments thereto; (ii) the most recent Form 5500; (iii) the last Internal
Revenue Service determination letter, if applicable; (iv) summary plan
descriptions and (v) the last actuarial valuation if the plan is a “defined
benefit plan,” as defined in Section 3(35) of ERISA.
 
(c) The Employee Benefit Plans intended to qualify under Section 401 of the Code
and the trusts maintained pursuant thereto are exempt from federal income
taxation under Section 501 of the Code, and nothing has occurred with respect to
the operation of the Employee Benefit Plans that could cause the loss of such
qualification or exemption or the imposition of any liability, penalty or tax
under ERISA or the Code.
 
(d) To the best of Seller’s knowledge, the Employee Benefit Plans have been
operated and maintained in accordance with their terms and with all provisions
of the Code, ERISA (including the rules and regulations thereunder) and other
Laws.
 
(e) Each Employee Benefit Plan and Benefit Arrangement could be terminated as of
the Closing Date with no Liability to the Business or the Purchaser.
 
(f)  No Employee Benefit Plan is a multiemployer plan, as defined in Section
3(37) of ERISA (a “Multiemployer Plan”).
 
(g) The Seller does not maintain and has no obligation to contribute to (or any
other liability with respect to) any funded or unfunded Employee Benefit Plan
that provides post-retirement health, accident or life insurance benefits to
current or former employees, current or former independent contractors, current
or future retirees, their spouses, dependents or beneficiaries, other than
limited health benefits required to be provided to former employees, their
spouses and other dependents under Code Section 4980B.
 
(h) As of the Closing Date, none of the employee pension plans (as defined in
Section 3(2) of ERISA) of Seller (“Employee Pension Plans”) have incurred any
“accumulated funding deficiency” as such term is defined in Section 302 of ERISA
or Section 412 of the Code, whether or not waived, and no proceeding by the PBGC
to terminate any such Employee Pension Plan has been instituted or threatened.
Seller has not incurred any liability to the PBGC, the Internal Revenue Service,
the Department of Labor, any other governmental agency, any Multiemployer Plan
or any Person with respect to any Employee Benefit Plan currently or previously
maintained by members of the “controlled group of companies,” as such term is
defined in Section 414 of the Code, that includes Seller that has not been
satisfied in full, and no condition exists that presents a material risk to
Seller of incurring such a liability, other than liability for premiums due the
PBGC.
 
Section 2.14. Compliance with Law. The Seller (a) is, and at all times has been,
in compliance with all regulations with respect to manufacturing and selling
steel products, and (b) excluding any Liability, Encumbrance, defect in title
to, or default or breach in the terms of, the Assumed Contracts that may arise
by the Parties having agreed that Seller shall assign, and the assignment of,
the Assumed Contracts to Purchaser without having secured the consent, waiver,
approval, authorization, declaration or filing from, or providing notice to, any
Person regarding the assignment of the Assumed Contracts to Purchaser, has
otherwise complied with, in all material respects, all other Laws relating to
the conduct of the Business, including without limitation all Laws relating to
occupational health and safety, product quality and safety and employment and
labor matters, where a violation of such regulations or Laws may affect, limit
or restrict, in any way, or create any encumbrance upon: (i) the title to the
Assets acquired by Purchaser hereunder, or (ii) Purchaser’s right, authority or
ability to sell, transfer, transport, convey or otherwise dispose of the Assets
acquired hereunder
 
 
 

--------------------------------------------------------------------------------

 
 
Section 2.15. Permits. The Seller has all Permits necessary for the conduct of
the Business as currently conducted, all such Permits are in full force and
effect and the Seller is in compliance with the requirements of all such
Permits. No loss or expiration of any Permit is pending, threatened or
reasonably foreseeable, other than termination of Permits upon consummation of
the transaction contemplated in this Agreement.
 
Section 2.16. Environmental Matters. Except as set forth on Schedule 2.16:
 
(a) (Intentionally left blank)
 
(b) Absence of Certain Hazardous Materials. None of the real property leased or
used in the Business contains any Hazardous Materials in amounts exceeding the
levels permitted by Environmental Laws. There is no asbestos present in any of
the Assets or in any of the real property owned, leased or used in the Business
by the Seller, and no asbestos has been removed from any of the Assets or any
such real property.
 
(c) No Claims or Proceedings. The Seller is not subject to any pending Claim or
Legal Proceeding investigating, asserting or alleging the violation of any
Environmental Law. Neither the Seller, nor any of its respective properties and
assets, are subject to any Liability relating to any Claim or Legal Proceeding,
any settlement thereof or any Order asserted, arising under or relating to any
Environmental Law. There are no environmental conditions regarding the Business
or the assets of the Seller that could reasonably be anticipated to (i) form the
basis of any Claim against the Business, the Seller’s assets or Seller, or (ii)
cause the Business or the Seller’s assets to be subject to any restriction on
ownership, occupancy, use or transfer under any Environmental Law.
 
(d) No Notices or Threats of Liability. Seller has not received any notice,
demand letter or request for information from any Governmental Authority or
other Person indicating, asserting or alleging that Seller is, may be, has or
may have violated any Environmental Law, may be liable under any Environmental
Law or may be a potentially responsible party at any Superfund site. No
Governmental Authority or other Person has threatened to initiate any Claim,
Legal Proceeding or investigation relating to the violation or possible
violation of any Environmental Law by the Seller.
 
(e) Environmental Reports. No reports have been filed, or are required to be
filed, by Seller relating to the Business or any of its properties or assets,
concerning the release of any Hazardous Material or the threatened or actual
violation of any Environmental Law. All environmental investigations, studies,
audits, tests, reviews and other analyses regarding compliance or noncompliance
with any Environmental Law by the Seller, the Business or the real property
owned, leased or used in the Business by the Seller have been delivered to the
Purchaser prior to the date hereof.
 
Section 2.17. Legal Proceedings. To the best of Seller’s knowledge, there are no
Legal Proceedings pending or threatened that question the validity of this
Agreement or any action taken or to be taken by the Seller in connection with
the consummation of the transactions contemplated by this Agreement. Schedule
2.17 sets forth a true and correct list of all Legal Proceedings pending or, as
of the date of this Agreement, or to the best of Seller’s knowledge, threatened
against or affecting Seller, the Business or any of the Assets, whether at law
or in equity. None of the Seller, the Business and the Assets are subject to or
bound by any Order currently in effect.
 
Section 2.18. Taxes.
 
(a) Seller has (i) duly and timely filed (or there has been filed on its behalf)
with the appropriate taxing authorities all Tax Returns required to be filed by
it and (ii) timely paid (or there has been paid on its behalf) all Taxes due or
claimed to be due from it by any taxing authority. There are no liens for Taxes
upon the assets or properties of Seller except for statutory liens for current
Taxes not yet due.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) All Tax Returns previously prepared are correct and complete in all material
respects.
 
(c) Seller has complied in all material respects with all applicable laws, rules
and regulations relating to the payment and withholding of Taxes (including,
without limitation, withholding of Taxes pursuant to Sections 1441 and 1442 of
the Code or similar provisions under any foreign laws) and have, within the time
and manner prescribed by law, withheld and paid over to the proper Governmental
Authorities all amounts required to be withheld and paid over under all
applicable laws.
 
(d) No federal, state, local or foreign audits or other administrative
proceedings or court proceedings (“Audits”) exist or have been initiated with
regard to any Taxes or Tax Returns of Seller, and Seller has not received any
notice that such an Audit is pending or threatened with respect to any Taxes due
from or with respect to Seller or any Tax Return filed by or with respect to
Seller.
 
Section 2.19. Related Party Transactions. Except as set forth on Schedule 2.19,
there are no inter-company receivables or payables between Seller, on the one
hand, and any Related Party, on the other hand, except as reflected in the
Financial Statements.
 
Section 2.20. Assumed Names. Schedule 2.20 sets forth a list of all assumed
names under which Seller operates any portion of the Business and all
jurisdictions in which any of the assumed names are registered.
 
Section 2.21. Subsidiaries and Investments. The Seller does not own, directly or
indirectly, any stock, partnership interest or joint venture interest in, or any
security or debt or equity interest issued by, any Person, or any option or
right to acquire any of the foregoing.
 
Section 2.22. Brokers’ Fees. The Seller has no liability or obligation to pay
any fees or commissions to any broker, finder or agent with respect to the
transactions contemplated by this Agreement
 
Section 2.23. No Misrepresentations. The representations, warranties and
statements made by the Seller in or pursuant to this Agreement are true,
complete and correct in all material respects and do not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make any such representation, warranty or statement, under the circumstances in
which it is made, not misleading. The Seller has disclosed to the Purchaser all
facts and information material to the proposed purchase of the Assets hereunder
that is known to the Seller.
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
 
The Purchaser, Argyle and ISI jointly and severally represent and warrant to the
Seller that:
 
Section 3.1. Organization. The Purchaser is a corporation, duly organized,
validly existing and in good standing under the laws of the State of Delaware.
The Purchaser is duly qualified or authorized to do business as a foreign
corporation, and is in good standing, under the laws of each other jurisdiction
where the failure to be so qualified would have a Material Adverse Effect on the
Purchaser. The Purchaser has full corporate power and authority to own, lease
and operate its properties and to conduct its business as presently conducted.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 3.2. Enforceability. The Purchaser has full corporate power and
authority to execute and deliver this Agreement and each of the other
agreements, certificates and instruments to be executed by the Purchaser in
connection with or pursuant to this Agreement (collectively, and together with
this Agreement, the “Purchaser Documents”), to perform its obligations under the
Purchaser Documents and to consummate the transactions contemplated by this
Agreement. The execution and delivery by the Purchaser of the Purchaser
Documents, the performance by the Purchaser of its obligations under the
Purchaser Documents and the consummation by the Purchaser of the transactions
contemplated by the Purchaser Documents have been duly authorized by all
necessary corporate action. This Agreement has been duly and validly executed
and delivered by the Purchaser and constitutes the legal, valid and binding
obligation of the Purchaser enforceable against the Purchaser in accordance with
its terms. As of the Closing, the other Purchaser Documents will be duly and
validly executed and delivered by the Purchaser and, upon such execution and
delivery, will constitute the legal, valid and binding obligations of the
Purchaser enforceable against the Purchaser in accordance with their respective
terms.
 
Section 3.3. No Conflicts. The execution and delivery by the Purchaser of the
Purchaser Documents, the performance by the Purchaser of its obligations under
the Purchaser Documents and the consummation by the Purchaser of the
transactions contemplated by the Purchaser Documents do not, and will not, (a)
violate any provision of Law, (b) violate any provision of the Charter Documents
of the Purchaser or (c) require any consent, waiver, approval or authorization
of, declaration or filing with or notification to any Governmental Authority or
other Person (whether pursuant to a Contract or otherwise), other than a
consent, waiver, approval, authorization, declaration, filing or notification
that has been obtained or made prior to the execution and delivery by the
Purchaser of this Agreement.
 
Section 3.4. Legal Proceedings. There are no Legal Proceedings pending or
threatened that question the validity of this Agreement or any action taken or
to be taken by the Purchaser in connection with the consummation of the
transactions contemplated by this Agreement.
 
Section 3.5. No Misrepresentations. The representations, warranties and
statements made by the Purchaser in or pursuant to this Agreement are true,
complete and correct in all material respects and do not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make any such representation, warranty or statement, under the circumstances in
which it is made, not misleading. The Purchaser has disclosed to the Seller all
facts and information material to the proposed purchase of the Assets hereunder
that is known to the Purchaser.
 
Section 3.6. Steel Requirements. Commencing on and after the Closing Date,
Purchaser shall use commercially reasonable efforts to purchase its steel
products requirements from the Business, at least in such volume and upon such
terms that are consistent with Purchaser’s past practices with Seller.
 
ARTICLE IV.
COVENANTS
 
Section 4.1. Conduct of the Business Pending the Closing. Except as otherwise
contemplated by this Agreement (including but not limited to the transactions
necessitated by this Agreement) or with the prior written consent of the
Purchaser, from the date hereof until the Closing Date, the Seller will (and
will cause each of their respective Related Parties, to the extent that they are
engaged in the Business, to):
 
(a) operate the Business in the Ordinary Course of Business to the best of their
ability and not engage in any transaction outside of the Ordinary Course of
Business;
 
 
 

--------------------------------------------------------------------------------

 
 
(b) not cause the Business to expend, distribute or pay any amount that is not
consistent with the past practices of Seller;
 
(c) provide the Purchaser with unaudited balance sheets of the Seller as of the
last day of each month between the Effective Date and the Closing, and the
related unaudited statements of operations, cash flows and shareholders’ equity
for the year-to-date period then ended, no later than thirty (30) days after the
end of each such month;
 
(d) use commercially reasonable efforts to preserve the Business, to keep
available the services of key employees and to preserve for the Business the
goodwill of its suppliers, customers and others having business relations with
the Seller;
 
(e) maintain proper and adequate staffing levels in accordance with historical
methods of operation;
 
(f) maintain product prices at levels that are consistent with the past
practices of Seller;
 
(g) maintain the books and records of the Seller in the usual, regular and
ordinary manner;
 
(h) maintain in full force and effect all Permits and not sell, transfer,
license or otherwise dispose of any material rights or interests under any
Permits;
 
(i) operate the Business in compliance with all applicable Permits and Laws, the
violation of which would affect, limit or restrict, in any way, or create any
encumbrance upon: (i) the title to the Assets acquired by Purchaser hereunder,
or (ii) Purchaser’s right, authority or ability to sell, transfer, transport,
convey or otherwise dispose of the Assets acquired hereunder, excluding any
Liability, Encumbrance, defect in title to, or default or breach in the terms
of, the Assumed Contracts that may arise by the Parties having agreed that
Seller shall assign, and the assignment of, the Assumed Contracts to Purchaser
without having secured the consent, waiver, approval, authorization, declaration
or filing from, or providing notice to, any Person regarding the assignment of
the Assumed Contracts to Purchaser;
 
(j) keep all of the Assets of insurable character insured consistent with past
practice;
 
(k) consult with the Purchaser regarding all material developments, transactions
and proposals relating to the Business or the Seller;
 
(l) promptly notify the Purchaser of: (i) any Material Adverse Change; (ii) any
purchase of inventory that is not consistent with the usual course of business
of Seller in light of it past practices; (iii) any theft, condemnation or
eminent domain proceeding or material damage, destruction or casualty loss
affecting any asset of the Seller, whether or not covered by insurance; (iv) any
breach or default (or event that with notice or lapse of time would constitute a
breach or default), acceleration, termination (or threatened termination),
modification or cancellation of any Seller Contract by any party (including by
Seller), excluding any Encumbrance, defect in title to, or default or breach in
the terms of, the Assumed Contracts that may arise by the Parties having agreed
that Seller shall assign, and the assignment of, the Assumed Contracts to
Purchaser without having secured the consent, waiver, approval, authorization,
declaration or filing from, or providing notice to, any Person regarding the
assignment of the Assumed Contracts to Purchaser; (v) the termination of
employment (whether voluntary or involuntary) of any officer or key employee of
the Business or the termination of employment (whether voluntary of involuntary)
of employees of the Business materially in excess of historical attrition in
personnel; (vi) any Legal Proceeding commenced by or against Seller; and (vii)
any Legal Proceeding commenced, or threatened against, Seller relating to the
transactions contemplated by this Agreement insofar as Seller has knowledge of
same;
 
 
 

--------------------------------------------------------------------------------

 
 
(m) not enter into any Contract that is outside the usual course of business of
Seller in light of Seller’s past practices;
 
(n) not enter into, modify or terminate (other than by reason of the expiration
thereof) any labor or collective bargaining agreement or, through negotiation or
otherwise, make any commitment or incur any Liability to any labor organization
with respect to the Seller;
 
(o) not incur or become subject to, or agree to incur or become subject to, any
Liability except (i) normal trade or business obligations (including Contracts)
incurred in the Ordinary Course of Business and (ii) obligations under Seller
Contracts in effect on the date hereof, excluding any Liability, Encumbrance,
defect in title to, or default or breach in the terms of, the Assumed Contracts
that may arise by the Parties having agreed that Seller shall assign, and the
assignment of, the Assumed Contracts to Purchaser without having secured the
consent, waiver, approval, authorization, declaration or filing from, or
providing notice to, any Person regarding the assignment of the Assumed
Contracts to Purchaser;
 
(p) not, without fair consideration, cancel or compromise any material Liability
or Claim or waive or release any material right related to the Business or the
Assets;
 
(q) not breach or default (or take any action that with notice or lapse of time
would constitute a breach or default), accelerate, terminate (or threaten
termination), cancel or amend any Seller Contract, excluding any Encumbrance,
defect in title to, or default or breach in the terms of, the Assumed Contracts
that may arise by the Parties having agreed that Seller shall assign, and the
assignment of, the Assumed Contracts to Purchaser without having secured the
consent, waiver, approval, authorization, declaration or filing from, or
providing notice to, any Person regarding the assignment of the Assumed
Contracts to Purchaser;
 
(r) not change accounting principles or methods or cash management practices
(including the collection of receivables, payment of payables, maintenance of
inventory control and pricing and credit practices), except as required by law
or as a result of any mandatory change in accounting standards;
 
(s) expense (and not capitalize) all purchases of equipment, supplies and
fixtures (except where the size of the purchase requires it to be capitalized
consistent with past practices and notice of such treatment is provided to the
Purchaser prior to such purchase);
 
(t) not make any Tax election or settle or compromise any Tax liability;
 
(u) except as set forth on Schedule 4.1(u), not make any loans, advances or
capital contributions to, or investments in, any other Person;
 
(v) except as set forth on Schedule 4.1(v), not engage in any transactions with
any Related Party;
 
(w) not increase the aggregate compensation payable or to become payable to any
employee or consultant by more than three percent (3%) per year;
 
(x) not (i) increase the coverage or benefits available under (or create any new
or otherwise amend) any Employee Benefit Plan or Benefit Arrangement or (ii)
enter into any employment, deferred compensation, severance, consulting,
non-competition, employee retention plan or similar agreement (or amend any such
existing plan or agreement) involving a director, officer or employee of Seller
in the capacity of director, officer or employee of Seller (other than
employment terminable at will without penalty or as required to satisfy the
condition set forth in Section 5.7);
 
 
 

--------------------------------------------------------------------------------

 
 
(y) not terminate the employment of any officer or key employee of the Business
or terminate the employment of employees of the Business materially in excess of
historical attrition in personnel;
 
(z) not subject any of the Assets to any Encumbrance, excluding any Encumbrance
upon the Assets that may arise by the Parties having agreed that Seller shall
assign, and the assignment of, the Assumed Contracts to Purchaser without having
secured the consent, waiver, approval, authorization, declaration or filing
from, or providing notice to, any Person regarding the assignment of the Assumed
Contracts to Purchaser;
 
(aa) Except at set forth on Schedule 4.1(aa), not make any payment or transfer
of assets (including without limitation any repayment of indebtedness) of Seller
to or for the benefit of any Related Party, other than compensation and expense
reimbursements paid in the Ordinary Course of Business;
 
(bb) not transfer, issue, sell or dispose of shares of capital stock or other
securities of Seller or grant options, warrants, calls or other rights to
purchase or otherwise acquire such capital stock or other securities;
 
(cc) not consolidate with, or merge with or into, any Person;
 
(dd) Except at set forth on Schedule 4.1(dd), not acquire (except for purchases
of inventory in the Ordinary Course of Business) any assets and not sell,
assign, transfer, convey, lease or otherwise dispose of any of the Assets,
whether or not reflected in the Financial Statements (except for sales of
inventory for fair consideration in the Ordinary Course of Business or in
transactions as contemplated by this Agreement);
 
(ee) excluding any Encumbrance, defect in title to, or default or breach in the
terms of, the Assumed Contracts that may arise by the Parties having agreed that
Seller shall assign, and the assignment of, the Assumed Contracts to Purchaser
without having secured the consent, waiver, approval, authorization, declaration
or filing from, or providing notice to, any Person regarding the assignment of
the Assumed Contracts to Purchaser, not take any action that would cause any
representation or warranty set forth in Article II to be untrue and incorrect as
of the date when made or (except in the case of representations and warranties
made as of a specific date) as of any future date; and
 
(ff) not agree to (i) do anything prohibited by this Section 4.1 or (ii) refrain
from doing anything required by this Section 4.1.
 
Section 4.2. Acquisition Proposals. The Seller will not (and will not permit any
of their respective Related Parties, agents or representatives to), directly or
indirectly, initiate, solicit or encourage any third party to make, or
facilitate (including by the provision of information regarding the Seller or
the Business), entertain, discuss or negotiate, or endorse, accept or enter into
any agreement with respect to, any proposal for an Acquisition. The Seller will
promptly notify the Purchaser of all relevant terms of any inquiry or proposal
received by them or any Related Party, or any of their agents or representatives
relating to an Acquisition and, if such inquiry or proposal is in writing, the
Seller will promptly deliver a copy of such inquiry or proposal to the
Purchaser.
 
Section 4.3. Cooperation to Effect Closing.
 
 
 

--------------------------------------------------------------------------------

 
 
(a) Affirmative Covenant. The Seller and the Purchaser will each cooperate and
use its respective commercially reasonable efforts to fulfill the conditions
precedent to the obligations of the other parties to effect the transactions
contemplated by this Agreement. However, it is agreed that Seller shall not seek
or obtain any consent, waiver, approval, authorization, declaration or filing
from, or provide notice to, any Person regarding the assignment of the Assumed
Contracts to Purchaser. Each party will promptly notify the other upon its
discovery or determination that any consent from a Governmental Authority is
required for the consummation of the transactions contemplated by this
Agreement.
 
(b) Negative Covenant. The Seller and the Purchaser each agree not to take any
action that would cause the conditions precedent to the obligations of the other
party to effect the transactions contemplated by this Agreement not to be
fulfilled, including without limitation by taking or causing to be taken any
action that would cause the representations and warranties set forth in this
Agreement not to be true and correct as of the Closing (except in the case of
representations and warranties made as of a specific date).
 
Section 4.4. Access to Information. Prior to the Closing Date, the Purchaser
will be entitled, through its authorized officers, employees and representatives
(including, without limitation, its legal counsel, accountants, investment
bankers and other representatives) (collectively, the “Purchaser
Representatives”), to (a) have reasonable access to the Seller’s directors,
officers, employees, agents, assets and properties and all relevant books,
records and documents of or relating to the Business and the Assets, (b) such
information, financial records and other documents relating to the Seller and
the Business as any Purchaser Representative may reasonably request, (c) make
extracts and copies of any such books, records, documents and information and
(d) have reasonable access to the Seller’s accountants, auditors, customers and
suppliers for consultation or verification of any information. The Purchaser’s
investigation and examination will be conducted during regular business hours,
under reasonable circumstances and upon reasonable prior notice to the Seller.
The Purchaser will not contact, directly or indirectly, any employee, customer
or vendor of the Seller to discuss the transactions contemplated by this
Agreement, or any other subject related thereto, without the prior written
consent of Seller, which consent will not be unreasonably withheld, delayed or
conditioned. At a time (within the thirty (30) days immediately preceding the
Closing) and place mutually agreeable to the Purchaser and the Seller, the
Seller will arrange for face-to-face meetings between the Purchaser and senior
employees of the Seller, and for group meetings between the Purchaser and other
employees of the Seller, for the purpose of introducing such employees to the
Purchaser. The Seller will use commercially reasonable efforts to cause all such
Persons to cooperate with the Purchaser Representatives in such investigation
and examination. No disclosure by the Seller whatsoever during any investigation
by the Purchaser will cure any breach of any warranty or representation of the
Seller set forth in this Agreement.
 
Section 4.5. Confidentiality. From and after the Closing, the Seller will, and
will cause each of their Related Parties (over whom they have control), agents
and representatives to, (a) maintain the confidentiality of the Business
Information, using procedures no less rigorous than those used to protect and
preserve the confidentiality of their own proprietary information and (b) not,
directly or indirectly, (i) transfer or disclose any Business Information to any
Third Party; (ii) use any Business Information adverse to the Purchaser’s
interest; or (iii) take any other action with respect to the Business
Information that is inconsistent with the confidential and proprietary nature
thereof.
 
Section 4.6. Public Announcements. None of the Seller, the Purchaser or their
respective Related Parties (over whom they have control), agents and
representatives will issue any press release or public announcement concerning
this Agreement or the transactions contemplated by this Agreement without
obtaining the prior written approval of the other parties to this Agreement,
unless otherwise required by Law, including any public disclosure which counsel
advises should be made in order to comply with Law. Prior to making any such
public disclosure, the disclosing parties will give the other parties a copy of
the proposed disclosure and reasonable opportunity to comment on the same.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 4.7. Name Change. Within ten (10) Business Days following the Closing
Date, the Seller will take all necessary action to remove any reference to the
names “Peterson” or “Peterson Detention” (or any similar name) from its legal
name or any assumed name or other name in which it conducts any business. From
and after the Closing, the Seller will not use, and will prohibit each of their
Related Parties from using, any legal name, assumed name or other name in which
they conduct any business that contains the name “Peterson Detention” or
“Peterson” (or any similar name).
 
Section 4.8. Further Assurances. At or following the Closing, and without
further consideration, the Seller will execute and deliver to the Purchaser such
further instruments of conveyance and transfer as the Purchaser may reasonably
request in order to more effectively convey and transfer the Assets to the
Purchaser and to put the Purchaser in operational control of the Business, or
for aiding, assisting, collecting and reducing to possession any of the Assets
or exercising any rights with respect thereto. Each party to this Agreement
agrees to execute any and all documents and to perform such other acts as may be
necessary or expedient to further the purposes of this Agreement and the
transactions contemplated hereby.
 
Section 4.9. Consent to Assignment of Assumed Contracts Not Required. The
Purchaser agrees that the Seller shall not request, seek or secure any consents
or waivers, and assumes the Liabilities, if any, for not securing same
(including but not limited to the risk that any Assumed Contract may be
terminated for not securing any such consents or waivers) from any Person
regarding the assignment of the Assumed Contracts (save and except for the
Leases). The Purchaser specifically waives any right to require the Seller to
secure such consents or waivers. However, the Seller will:
 
(a) use their commercially reasonable efforts to cooperate with the Purchaser in
any arrangements designed to provide the benefits of such Assumed Contracts
(including, without limitation, the right to receive all amounts owing to Seller
thereunder) to the Purchaser; and
 
(b) use their commercially reasonable efforts to enforce, at the request of the
Purchaser and at the expense (including but not limited to all collection
expenses, reasonable attorneys’ fees and costs, whether an action is filed or
not) and for the account of the Purchaser, any and all rights of the Seller
arising from such Assumed Contracts against such issuer or grantor thereof or
the other party or parties thereto (including the right to elect to terminate
such Assumed Contract in accordance with the terms thereof) upon the written
request of the Purchaser.
 
Section 4.10. Assistance with Permits and Filings. The Seller will furnish the
Purchaser with all information concerning the Seller or the Business that is
required for inclusion in any application or filing made by the Purchaser to any
Governmental Authority in connection with the transactions contemplated by this
Agreement. The Seller will use commercially reasonable efforts to assist the
Purchaser in obtaining new Permits that the Purchaser will require in connection
with the continued operation of the Business and the Assets after the Closing.
 
Section 4.11. Adjustment of Certain Financial Terms.
 
(a) (Intentionally left blank.)
 
(b) Final Closing Financials. As promptly as practicable following December 31,
2007, the Purchaser shall engage a certified public accounting firm (the
“Auditor”) who shall prepare annual audited financial statements of the Seller
for the 12 month period ended on December 31, 2007. Such financial statements
(the “2007 Financials”) shall satisfy the Audit Standards. In the course of
preparing the 2007 Financials, the Auditor will also determine: the amount of
annual Sales of the Seller, for the year ended December 31, 2007 (the “2007
Sales”). The Auditor will also make a determination of the amount and specific
identity of all accounts receivable of Seller that were sold to Purchaser on the
Closing Date (“2007 Accounts Receivable”). Auditor shall provide the Purchaser
and the Seller Representative with a true and correct copy of the 2007
Financials and all other calculations and determinations required to be
completed by the Purchaser in the Section 4.11.
 
 
 

--------------------------------------------------------------------------------

 
 
(c) Post Closing Working Capital Adjustment. As promptly as practicable
following the completion and receipt of the 2007 Financials, the Auditor will
determine the Working Capital of the Seller on the Closing Date (the “Closing
Working Capital”). The Auditor will then calculate the adjustment, if any, to
the Promissory Notes required herein and shall report such adjustment to
Purchaser and the Seller Representative. If the Closing Working Capital is less
than $145,000, the principal amount of the Promissory Notes shall be
automatically reduced (pro rata) by the difference between $145,000 and the
Closing Working Capital. If the Closing Working Capital was greater than
$145,000, there will be no adjustment to the Promissory Notes.
 
(d) (Intentionally left blank.)


(e) Sales Adjustments. As promptly as practicable following December 31, 2008,
the Parties will determine the amount of Sales of the Business acquired from
Seller, for the year ended December 31, 2008 (the “2008 Sales”). If the Parties
cannot agree upon said amount, within 10 days after presentation of such
determination by one Party to the other, the Auditor will determine the amount
of 2008 Sales. If the 2008 Sales are less than 75% of 2007 Sales, the Promissory
Notes shall be reduced (pro rata) by the difference between the 2007 Sales and
the 2008 Sales. If the 2008 Sales are at least 75% of 2007 Sales, the Promissory
Notes shall not be adjusted in respect of 2008 Sales.
 


(f) (Intentionally left blank.)


(g) A/R Adjustment. As promptly as practicable following December 31, 2008, the
Parties will determine the amount of 2007 Accounts Receivable that were
collected during the 12 month period following the Closing (the “2007 A/R
Collections”). The sum resulting by deducting the 2007 A/R Collections from the
2007 Accounts Receivable is the “A/R Adjustment.” If the Parties cannot agree
upon said amount, within 10 days after presentation of such determination by one
Party to the other, the Auditor will determine the amount of the A/R Adjustment.
If the A/R Adjustment is equal to, or less than, $51,000, no adjustment shall be
made to the Promissory Notes pursuant to the subsection 4.11(g). If the A/R
Adjustment is greater than $51.000, the then outstanding principal balance of
the Promissory Notes shall be automatically reduced pro-rata by the full amount
of the A/R Adjustment and the remaining uncollected 2007 Accounts Receivable
shall be assigned to the Seller Representative. Notwithstanding anything to the
contrary in the foregoing, the Promissory Notes shall not be reduced by any
amounts of uncollected 2007 Accounts Receivable that are uncollected from a
party solely due to the underlying Assumed Contract being assigned with such
party’s consent.
 
(h) The determinations made by the Auditor pursuant to this Section 4.11 shall
be binding upon the Parties in all respects.


Section 4.12. Supplemental Disclosure. No later than two days prior to the
execution of this Agreement, Seller will deliver to Purchaser amended and
updated Schedules to this Agreement to reflect any matter that arises or is
discovered after the date hereof, so that each Schedule is correct and complete
as of the Closing Date (the “Supplemental Disclosure”). For purposes of
determining whether a breach exists with respect to any of the representations
and warranties set forth in this Agreement, any such Supplemental Disclosure
will not be deemed to have been disclosed to the Purchaser unless the Purchaser
otherwise expressly consents in writing; provided, however, that the Purchaser’s
sole remedy for such a breach shall be to not consummate the transactions
contemplated by this Agreement and to terminate this Agreement in accordance
with the provisions of Section 7.1.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 4.13. Employees. Prior to the Closing, Purchaser shall offer employment
to substantially all employees of Seller selected by Purchaser (“Retained
Employees”). Purchaser shall offer employment to the Retained Employees upon
wages or salary (as applicable) and healthcare benefits that are substantially
similar to the wages, salary and healthcare benefits provided to such employees
by Seller. Prior to Closing, Purchaser shall provide Seller with a list of the
Retained Employees, and Seller will use commercially reasonable efforts to
persuade the Retained Employees to accept such offer of employment by the
Purchaser. Purchaser shall provide all Retained Employees who accept employment
with Purchaser full credit for all of their unused accrued vacation time as of
the Closing Date, accumulated as a result of their employment at Seller.
 
Section 4.14. Offsets and Deductions. Notwithstanding the generality of any
other provision of this Agreement, the Purchaser may not unilaterally or
automatically make any offsets or deductions against or from the Promissory
Notes for any reason, except as provided by Section 4.11 and in one of the
Promissory Notes. Any other offsets or deductions shall be determined utilizing
the procedure set out in Section 8.6 (in the case of indemnity), or the entry of
a final non-appealable judgment, in accordance with Section 11.7, for all other
matters, unless otherwise agreed by the Parties in writing.
 
Section 4.15. Patent License Agreement. Seller agrees to use commercially
reasonable efforts to transfer and assign to Purchaser the patent license
agreement by and between Seller and Gregory Holdings, LLC effective as of July
9, 2005 (the "Patent License Agreement") and all of Seller’s rights pursuant to
the Patent License Agreement. If such transfer and assignment is not effected by
January 15, 2008, then Seller, Michael Peterson and Leonard Peterson each agree:
(i) to exclusively limit exercise of the rights granted by the Patent License
Agreement to uses that benefit Purchaser and further agree that the Patent
License Agreement may not be utilized or exercised, directly or indirectly, in
any manner for the benefit of any Person other than Purchaser; (ii) not to
transfer, assign, or sublicense, in whole or in part, the Patent License
Agreement to any entity other than Purchaser; and (iii) that all obligations
under the Patent License Agreement will be complied with, including but not
limited to royalty payments, marking requirements, notices and reporting
requirements.
 
ARTICLE V.
CONDITIONS PRECEDENT TO PURCHASER’S OBLIGATIONS
 
The obligation of the Purchaser to consummate the purchase of the Assets and the
assumption of the Assumed Liabilities on the Closing Date is, at the option of
the Purchaser, subject to the satisfaction of the following conditions (any or
all of which may be waived by the Purchaser at or prior to the Closing):
 
Section 5.1. Representations, Warranties and Covenants.
 
(a) All representations and warranties of the Seller contained in this Agreement
must be true and correct in all material respects at and as of the Closing Date
with the same effect as though those representations and warranties had been
made again at and as of the Closing Date, except to the extent that certain of
such representations and warranties are made as of or through a specified date
(which representations and warranties must continue on the Closing Date to be
true and correct in all material respects as of or through the specified date).
 
 
 

--------------------------------------------------------------------------------

 
 
(b) The Seller must have performed and complied, in all material respects, with
all obligations and covenants required by this Agreement to be performed or
complied with by it on or prior to the Closing Date.
 
Section 5.2. Litigation. To the best of Seller’s knowledge, there is no Legal
Proceeding before any federal or state court or other Governmental Authority
which may have been instituted and be pending by any Person or been threatened
by any Governmental Authority that (a) has or may have the effect of making
illegal, impeding or otherwise restraining or prohibiting any of the
transactions contemplated by this Agreement, (b) seeks to obtain damages in
respect of the transactions contemplated by this Agreement or (c) could result
in the disposition of any assets or operations of the Purchaser or its
Affiliates (including any Assets or operations acquired or to be acquired from
the Seller) or the imposition of any restriction on the manner in which the
Purchaser or its Affiliates conduct their operations (including any operations
acquired or to be acquired from the Seller).
 
Section 5.3. Material Adverse Change. There must not have been a Material
Adverse Change since the Balance Sheet Date.
 
Section 5.4. (Intentionally left blank.)
 
Section 5.5. Consents. The Parties have agreed that (except for real estate
leases) the Seller shall assign the Assumed Contracts to Purchaser without
having secured the consent, waiver, approval, authorization, declaration or
filing from, or providing notice to, any Person regarding the assignment of the
Assumed Contracts to Purchaser. Subject to such agreement, all other consents,
approvals, orders or authorizations of Governmental Authorities and other
Persons (whether pursuant to Permits, Contracts or otherwise) necessary for the
consummation of the transactions contemplated by this Agreement must have been
obtained and all notices to Governmental Authorities and other Persons (whether
pursuant to Permits, Contracts or otherwise) necessary for the consummation of
the transactions contemplated by this Agreement must have been given.
 
Section 5.6. Due Diligence. The Purchaser must have (a) completed its due
diligence investigation of the Seller, the Business and the Assets (including
legal, accounting, environmental and engineering matters) and the results of
such investigation must have been satisfactory to the Purchaser, in its sole
discretion, and (b) had the opportunity to discuss the Seller’s business
relationship with the Customers and the substance of such discussions must have
been satisfactory to the Purchaser, in its sole discretion.
 
Section 5.7. Employment Agreements. The following persons must have entered into
employment contracts with the Purchaser on terms and conditions satisfactory to
the Purchaser, including confidentiality, non-competition and invention
assignment provisions (the “Employment Agreements”): Michael Peterson and
Leonard Peterson. The form of Employment Agreement is attached as Exhibit C.
 
Section 5.8. Closing Deliveries. The Seller must have delivered (or caused to be
delivered) to the Purchaser each of the following:
 
(a) such bills of sale, assignments, releases, consents to assignments and other
instruments of sale, conveyance, assignment, assumption and transfer
satisfactory in form and in substance to the Purchaser as may be reasonably
requested by the Purchaser in order to convey to the Purchaser all of the
Seller’s rights, title and interests in and to the Assets and to assign to the
Purchaser all of the Assumed Liabilities in the manner provided for in this
Agreement (collectively, the “Conveyance Agreements”), substantially in the form
of Exhibit D;
 
 
 

--------------------------------------------------------------------------------

 
 
(b) certificates (dated the Closing Date and in form and substance reasonably
satisfactory to the Purchaser), executed on behalf of the Seller, certifying as
to the fulfillment of the conditions set forth in Section 5.1, substantially in
the form of Exhibit F attached hereto;
 
(c) a certificate of the Secretary of Seller substantially in the form of
Exhibit E;
 
(d) (intentionally left blank)
 
(e) executed originals of assignments for each real property lease used in the
operation of the Business (each, a “Lease”), in substantially the form attached
hereto as Exhibit G (each, a “Lease Assignment”);
 
(f) receipts for the Cash Purchase Price paid to Seller at the Closing;
 
(g) all non-oral Business Information in the possession of the Seller or any of
their Related Persons (over whom they have control), agents or representatives;
 
(h) originals of the employment agreements of Michael Peterson and Leonard
Peterson, executed by each of them respectively.
 
Section 5.9. Additional Matters. The Purchaser must have received such
additional documents, instruments, or items of information reasonably requested
by it in respect of any aspect or consequence of the transactions contemplated
by this Agreement. All corporate and other proceedings, and all documents,
instruments and other legal matters in connection with the transactions
contemplated by this Agreement or by the other agreements referred to in this
Agreement must be reasonably satisfactory in form and substance to the
Purchaser.
 
ARTICLE VI.
CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER
 
The obligations of the Seller to consummate the sale, transfer and assignment to
the Purchaser of the Assets and the assignment of the Assumed Liabilities on the
Closing Date are, at the option of the Seller Representative, subject to the
satisfaction of the following conditions (any or all of which may be waived by
the Seller Representative at or prior to the Closing):
 
Section 6.1. Representations, Warranties and Covenants.
 
(a) All representations and warranties of the Purchaser contained in this
Agreement must be true and correct in all material respects at and as of the
Closing Date with the same effect as though those representations and warranties
had been made again and as of the Closing Date.
 
(b) The Purchaser must have performed and complied, in all material respects,
with all obligations and covenants required by this Agreement to be performed or
complied with by the Purchaser on or prior to the Closing Date.
 
Section 6.2. Litigation. To the best of the Purchaser’s knowledge, there is no
Legal Proceeding before any federal or state court or other Governmental
Authority which may have been threatened, instituted and be pending by any
Governmental Authority that has or would have the effect of making illegal,
impeding, or otherwise restraining or prohibiting any of the transactions
contemplated by this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 6.3. Closing Deliveries. The Purchaser must have delivered (or caused to
be delivered) to the Seller each of the following:
 
(a) the Cash Purchase Price by wire transfer of immediately available funds to
an account or accounts designated in writing by the Seller Representative;
 
(b) executed originals of the Conveyance Agreements to the extent any such
Agreements are required to be executed by the Purchaser;
 
(c) copies of each executed Lease Assignment;
 
(d) executed originals of the Promissory Notes;
 
(e) a certificate (dated the Closing Date and in form and substance reasonably
satisfactory to the Seller Representative) executed, on behalf of the Purchaser,
by an authorized executive officer of the Purchaser certifying as to the
fulfillment of the conditions set forth in Section 6.1, substantially in the
form of Exhibit F;
 
(f) no later than five (5) days before the Closing Date, evidence of health
insurance coverage for employees retained by Purchaser which is at least
substantially equivalent to the price and quality of health insurance coverage
provided generally by Seller to its employees; and
 
(g) a certificate of the Secretary of the Purchaser substantially in the form of
Exhibit H
 
(h) originals of the employment agreements of Michael Peterson and Leonard
Peterson, executed by Purchaser.
 
(i) originals of the Guaranty Agreements (in the forms of Exhibit A-1) executed
by ISI Detention Contracting Group, Inc, a Texas corporation, ISI and Argyle.


Section 6.4. Additional Matters. The Seller Representative must have received
such additional documents, instruments or items of information reasonably
requested by it in respect of any aspect or consequence of the transactions
contemplated by this Agreement. All corporate and other proceedings, and all
documents, instruments and other legal matters in connection with the
transactions contemplated by this Agreement or by the other agreements referred
to in this Agreement must be reasonably satisfactory in form and substance to
the Seller Representative.
 
ARTICLE VII.
TERMINATION
 
Section 7.1. Termination. The Purchaser or the Seller may terminate this
Agreement at any time without any liability accruing for such termination
(“Termination”) at any time prior to the Closing or if the Closing Date does not
occur prior to the Closing Deadline, upon written notice to the other Party, and
such Termination shall be effective immediately upon receipt of such notice or
upon the effective date for such Termination stated in such notice whichever is
later.
 
Section 7.2. Effect of Termination. If this Agreement is terminated in
accordance with Section 7.1, and the transactions contemplated by this Agreement
are not consummated, this Agreement will become null and void and of no further
force and effect, and neither Party shall have any Liability to the other Party,
except (a) for this Section 7.2, and (b) for the provisions of Section 4.5,
Section 7.3 and Section 11.9.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 7.3. Return of Confidential Information. If this Agreement is terminated
in accordance with Section 7.1, and the transactions contemplated by this
Agreement are not consummated, (a) the Purchaser will (and will cause each of
its Related Persons, agents and representatives under its control to) return to
the Seller or destroy all confidential or proprietary information of the Seller
in their possession and certify such return or destruction to the Seller and (b)
the Seller will (and will cause each of their Related Persons, agents and
representatives under its control to) return to the Purchaser or destroy all
confidential or proprietary information of the Purchaser in their possession and
certify such return or destruction to the Purchaser.
 
ARTICLE VIII.
INDEMNIFICATION
 
Section 8.1. Indemnification.
 
(a) Subject to the other provisions of this Article VIII, the Seller, Michael
Peterson and Leonard Peterson will jointly and severally defend, indemnify and
hold the Purchaser, its Affiliates, and Purchaser’s shareholders (whether direct
or indirect), directors, officers, employees, consultants, agents and
representatives harmless from and against any and all Claims asserted and any
Liability or Losses that they may incur, arising from or relating to:
 
(1) any facts that constitute, or any allegations that if true would constitute,
a breach of any representation or warranty made by the Seller in this Agreement
or an officer of Seller in any certificate or other document required to be
executed and delivered by the Seller pursuant to this Agreement;


(2) any facts that constitute, or any allegations that if true would constitute,
a breach or default in the performance of any covenant, obligation or agreement
of the Seller pursuant to this Agreement or any certificate or other document
required to be executed and delivered by Seller or an officer of Seller pursuant
to this Agreement;


(3) any Liability of the Seller that is not an Assumed Liability;


(4) the Business of Seller or the Assets, to the extent founded on occurrences
preceding the Closing. In this connection, in the event of any Claim by a Person
claiming to be a creditor of Seller, no payment to such creditor by the
Purchaser shall be made unless such payment is commercially reasonable and first
approved by Seller, in writing, and such approval shall not be unreasonably
withheld;


(5) Seller’s Warranty Work pursuant to Section 1.8.


(6) any violation of Law by Seller that affects, limits or restricts, in any
way, or creates any Encumbrance upon: (ii) the title to the Assets acquired by
Purchaser hereunder, or (ii) Purchaser’s right, authority or ability to sell,
transfer, transport, convey or otherwise dispose of the Assets acquired
hereunder; and


(7) any violation of Environmental Laws by the Seller.
 
 
 

--------------------------------------------------------------------------------

 


(b) Notwithstanding the generality of the foregoing, Seller, Michael Peterson
and Leonard Peterson have no duty to defend, indemnify or hold harmless any
Person, nor shall any Liabilities whatsoever accrue to Seller in connection
with:
 
(1) any matter enumerated in Section 8.1(a), which arises from or is related to
the assignment of the Assumed Contracts to Purchaser by Seller without Seller
having secured the consent, waiver, approval, authorization, declaration or
filing from, or having provided notice to any Person regarding the assignment of
the Assumed Contracts to Purchase;


(2) any Claims, Liability or Losses that arise from any allegation that the
consummation of the transactions contemplated by this Agreement violates any
duty owed to the Affiliates or shareholders of Argyle, ISI or Purchaser or was
otherwise improper for the Purchaser to engage in. However, not withstanding the
generality of the forgoing, this Subsection 8.1(b)(2) shall not adversely
affect, diminish, or in any way limit the right of any Person to pursue and
enforce their rights to a defense or indemnity pursuant to Section 8.1(a); and


(3) any claims for indemnity by Purchaser or any of its Affiliates, arising from
any matters not enumerated in Section 8.1(a).


(c) Subject to the other provisions of this Article VIII, the Purchaser, Argyle
and ISI will defend, indemnify and hold the Seller, its Affiliates, and
shareholders (whether direct or indirect), directors, officers, employees,
consultants, agents and representatives harmless from and against any and all
Claims asserted and any Liability or Losses that they may incur, arising from or
relating to:
 


(1) any facts that constitute, or any allegations that if true would constitute,
a breach of any representation or warranty made by the Purchaser in this
Agreement or in any certificate or other document required to be executed and
delivered by the Purchaser or an officer of Purchaser pursuant to this
Agreement;


(2) any facts that constitute, or any allegations that if true would constitute,
a breach or default in the performance of any covenant, obligation or agreement
of the Purchaser pursuant to this Agreement or any certificate or other document
required to be executed and delivered by Purchaser or an officer of Purchaser
pursuant to this Agreement;


(3) any Liability of the Seller that is an Assumed Liability;


(4) the Business or the Assets, to the extent founded on occurrences after the
Closing;


(5) allegations by an employee of Seller relating to Seller’s termination of
their employment, immediately prior to the Closing, as anticipated by this
Agreement;


(6) Purchaser’s Warranty Work pursuant to Section 1.9;


(7) any allegation that the consummation of the transactions contemplated by
this Agreement violates any duty owed to the Affiliates or shareholders of
Argyle, ISI or Purchaser or was otherwise improper for the Purchaser to engage
in. However, not withstanding the generality of the forgoing, this Subsection
8.1(c)(7) shall not adversely affect, diminish, or in any way limit the right of
any Person to pursue and enforce their rights to a defense or indemnity pursuant
to Section 8.1(a); and
 
 
 

--------------------------------------------------------------------------------

 


(8) any allegations that Seller improperly assigned the Assumed Contracts to
Purchaser without having secured the consent, waiver, approval, authorization,
declaration or filing from or provided notice to any Person regarding the
assignment of the Assumed Contracts to Purchaser.


(d) Any party seeking a defense or indemnification hereunder shall be deemed to
be an Indemnitee for purposes of this ARTICLE VIII. Any party obligated to
provide a defense or indemnification hereunder shall be deemed to be an
Indemnitor or Indemnifying Party for purposes of this ARTICLE VIII.
Indemnification shall be to the fullest extent permitted by applicable law
including, but not limited to, all legal expenses, including providing legal
counsel reasonably satisfactory to the Indemnitee, solely at Indemnitor’s cost.
 
Section 8.2. Materiality. With respect to any Claim for defense or
indemnification under this Article VIII relating to a breach (or alleged breach)
of a representation or warranty that contains a materiality qualifier, such
materiality qualifier will be considered for purposes of determining whether a
breach of such representation and warranty has occurred, but such materiality
qualifier will not be considered in determining the amount of the Losses arising
out of such breach.
 
Section 8.3. Survival of Seller’s Representations and Warranties. The
representations and warranties of the Seller set forth in Article II and in the
certificates delivered to the Purchaser pursuant to Section 6.3(e) will survive
the execution and delivery of this Agreement and the Closing until the later of:
(i) the three (3) year anniversary of the Closing; or (ii) thirty (30) days
after expiration of the statute of limitations applicable to such violation,
except that the representations and warranties set forth in Section 2.7(a) will
survive indefinitely. Any representation or warranty, the violation of which is
made the basis of a claim for indemnification pursuant to this Article VIII,
will survive until such Claim is finally resolved if the Purchaser notifies the
Seller Representative of such Claim in reasonable detail prior to the date on
which such representation or warranty would otherwise expire hereunder. No claim
for indemnification pursuant to Section 8.1 based on the breach or alleged
breach of a representation or warranty may be asserted after the date on which
such representation or warranty expires.
 
Section 8.4. Survival of Purchaser’s Representations and Warranties. The
representations and warranties of the Purchaser set forth in Article III and in
the certificates delivered to the Seller pursuant to Section 6.3(e) will survive
the execution and delivery of this Agreement and the Closing until the later of:
(i) the three (3) year anniversary of the Closing; or (ii) thirty (30) days
after expiration of the statute of limitations applicable to such violation. Any
representation or warranty, the violation of which is made the basis of a claim
for indemnification pursuant to this Article VIII, will survive until such Claim
is finally resolved if the Seller notifies the Purchaser’s Representative of
such Claim in reasonable detail prior to the date on which such representation
or warranty would otherwise expire hereunder. No claim for indemnification
pursuant to Section 8.1 based on the breach or alleged breach of a
representation or warranty may be asserted by the Seller after the date on which
such representation or warranty expires.
 
Section 8.5. Notice and Resolution of Claims.
 
(a)  Notice. Each Indemnitee must provide written notice to the Indemnitor
within 10 days after obtaining knowledge of any Claim that it may have that will
be claimed to be a Covered Claim pursuant Section 8.1; provided that the failure
to provide such notice will not limit the rights of an Indemnitee to
indemnification hereunder except to the extent that such failure materially
increases the dollar amount of any such claim for indemnification or materially
prejudices the ability of the Indemnifying Party to defend such claim. Such
notice will set forth in reasonable detail the claim and the basis for
indemnification.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Right to Assume Defense. With respect to a claim for indemnity pursuant to
Sections 8.1(a) and 8.1(c) (“Covered Claim”) the Indemnifying Party will have
thirty (30) days after receipt of notice to pay, or assume the conduct and
control of the settlement or defense of such Covered Claim, if the Indemnifying
Party acknowledges its obligation to indemnify the Indemnitee for Liabilities
and Losses resulting from such Covered Claim (“Covered Losses”) . The Indemnitor
will be responsible to defend and indemnify only that portion of a Covered Claim
that seeks monetary damages, and the balance of the Covered Claim shall be the
responsibility of the Indemnitee. The Indemnitee may, through its own counsel,
participate in defense or settlement of a Covered Claim provided by the
Indemnifying Party, but such separate counsel will be at Indemnitee’s expense.
 
(c) Obligations Following Assumption of Defense. If the Indemnifying Party
assumes the defense of a Covered Claim, it must take all steps reasonably
necessary to investigate and defend or settle it and hold the Indemnitee
harmless from and against any and all Covered Losses caused by or arising out of
any settlement approved by the Indemnifying Party or any judgment entered in
connection with such Covered Claim. Without the written consent of the
Indemnitee, which consent shall not be unreasonably withheld, the Indemnifying
Party will not consent to entry of any judgment or enter into any settlement
that does not include a complete release of the Indemnitee from the Covered
Claim by the claimant or plaintiff making the Covered Claim.
 
(d) Failure to Assume Defense. Failure by the Indemnifying Party to notify the
Indemnitee of its election to pay, assume the defense or pursue the settlement
of any Covered Claim within thirty (30) days after its receipt of notice thereof
pursuant to Section 8.5(a) will be deemed a waiver by the Indemnifying Party of
its right to pay, assume the defense or pursue the settlement of such Covered
Claim. In such event, the Indemnitee may pay, defend or settle such Covered
Claim in any commercially reasonable manner it deems appropriate. The Indemnitee
may settle such Covered Claim or consent to the entry of any judgment with
respect thereto, provided that it acts in good faith and in a commercially
reasonable manner.
 
Section 8.6. Payment of Indemnity. Upon agreement by the parties or the entry of
a final, non-appealable order by a court of competent jurisdiction that an
Indemnitee is entitled to indemnification under this Article VIII, the
Indemnifying Party must promptly pay or reimburse, as appropriate, the
Indemnitee for all Liabilities and Losses incurred as a result of any Claim for
which an obligation of indemnification is owed pursuant to this Agreement.
However, if the Purchaser is entitled to be indemnified by the Seller hereunder
while any of the Promissory Notes remains unpaid, Purchaser shall first offset,
pro rata, up to all of such remaining amounts unpaid against the amount required
to be paid or reimbursed by the Seller before seeking payment or reimbursement
directly from Seller.
 
ARTICLE IX.
TAX MATTERS
 
Section 9.1. Cooperation for Certain Tax-Related Matters. The Purchaser and the
Seller will, and will cause their respective representatives and agents to,
provide any requesting party that is a party to this Agreement with such
assistance and documents, without charge, as may be reasonably requested by such
party in connection with (a) the preparation of any Tax Return of or relating to
the Seller, (b) the conduct of any Audit relating to liability for or refunds or
adjustments with respect to Taxes and (c) any other Tax-related matter that is a
subject of this Agreement. Such cooperation and assistance will be provided to
the requesting party promptly upon its request.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 9.2. Transfer Taxes. Notwithstanding any other provision of this
Agreement to the contrary, the Seller will be liable for and will pay of all
transfer (including real property transfer and documentary), sales, use, gains
(including state and local transfer gains taxes), excise and other transfer or
similar Taxes imposed upon Seller in connection with the transfer of the
Business or the Assets to the Purchaser, other than any Taxes based upon or
measured by net income (collectively, “Transfer Taxes”). The Purchaser and the
Seller will mutually cooperate in perfecting any exemption from Transfer Taxes
available in connection with the transactions contemplated by this Agreement.
 
ARTICLE X.
DEFINITIONS
 
Section 10.1. Definitions. As used in this Agreement, the following terms have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):
 
“Acquisition” means, other than the transactions contemplated by this Agreement,
(a) a merger, consolidation, share exchange or business combination to which the
Seller is a party, (b) a sale, lease, exchange, mortgage, pledge, transfer or
other disposition of twenty percent (20%) or more of the assets or profit- or
revenue-generating capacity of Seller, (c) a sale of any of the capital stock or
other equity interests in Seller, (d) a recapitalization (regardless of the form
of transaction by which such recapitalization is accomplished) of Seller or (e)
any other similar transaction involving Seller and a Third Party.
 
“Affiliate” means, with respect to a specified Person, any other Person or
member of a group of Person acting together that, directly or indirectly,
through one or more intermediaries, controls, or is controlled by or is under
common control with, the specified Person. As used in this Agreement, the term
“control” (including the terms “controlling,” “controlled by” and “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
 
“Assumed Liability” is defined in Section 1.5.
 
“Audit Standards” means Financial Statements that present fairly the financial
position of the Seller and its subsidiaries (or their respective predecessors)
and the results of operations as of the dates and for the periods therein
specified, and that have been prepared in accordance with GAAP consistently
applied throughout the periods involved, subject, in the case of interim
Financial Statements to normal year-end adjustments in an amount and of a
character not materially inconsistent with prior periods. The Financial
Statements will not contain any items of a special or nonrecurring nature,
except as expressly stated therein. The Financial Statements will have been
prepared from the books and records of the Seller, which accurately and fairly
reflect the financial condition and results of operations of the Seller as of
the respective dates thereof and for the periods indicated.
 
“Balance Sheet” means the balance sheet included in the Financial Statements.
 
“Balance Sheet Date” means the date of the Balance Sheet.
 
“Business Day” means any weekday on which nationally-chartered banks in San
Antonio, TX are open for business.
 
“Business Information” means all information and materials relating to the
Business or the Assets, whether in oral, written, graphic or machine-readable
form, that is proprietary in nature, including without limitation all
specifications, user, operations or systems manuals, diagrams, graphs, models,
sketches, technical data, research, business or financial information, plans,
strategies, forecasts, forecast assumptions, business practices, marketing
information and material, customer names, proprietary ideas, concepts, know-how,
methodologies and all other information related to the Business or the Assets;
provided, however, that “Business Information” will not include any of the
foregoing that is then in the public domain.
 
 
 

--------------------------------------------------------------------------------

 
 
“Charter Documents” means (a) the certificate or articles of incorporation and
the bylaws of a corporation, (b) the certificate of formation and partnership
agreement of a partnership, (c) the certificate of formation and limited
liability company agreement or operating agreement of a limited liability
company and (d) the charter, formation and/or constitutional documents of any
other legal entity, in each case including all amendments thereto.
 
“Claim” means any existing or threatened claim, demand, suit, action,
investigation, proceeding or cause of action of any kind or character (in each
case, whether civil, criminal, investigative or administrative and whether made
by a Governmental Authority or any other Person), absolute or contingent, under
any theory, including, without limitation, contract, tort, statutory liability,
strict liability, employer liability, premises liability, products liability,
breach of warranty or malpractice.
 
“Closing Deadline” means January 31, 2008, provided that it shall mean a later
date selected by Purchaser, but in no event later than April 1, 2008, if
Purchaser provides written notice to Seller of its election to extend the
Closing Deadline by no later than January 25, 2008.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Contract” means any written or oral contract, agreement, indenture, note, bond,
loan, instrument, lease, mortgage, license, franchise, obligation, commitment or
other arrangement, agreement or understanding.
 
“Customer” means any Person that has purchased goods or services from the Seller
in connection with the Business during the twelve (12) month period immediately
preceding the date of this Agreement and/or during the period between the date
of this Agreement and the Closing.
 
“Dollars” means United States Dollars.
 
“Encumbrance” means any encumbrance, security interest, mortgage, deed of trust,
lien, charge, pledge, option, right of first refusal or similar right, easement,
restrictive covenant, Claim or restriction of any kind, including, without
limitation, any restriction on the use, transfer, receipt of income or other
exercise of any attributes of ownership.
 
“Environmental Law” means each present and future Law, Order or Permit
pertaining to (a) public health or safety, (b) the protection, preservation or
restoration of the environment or natural resources or (c) the generation,
production, use, storage, transportation, processing, release or disposal of
Hazardous Materials.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“Financial Statement” is defined in Section 2.4.
 
“GAAP” means generally accepted accounting principles in the United States as in
effect on the date of this Agreement applied in a manner consistent with the
Seller’s historical financial statements.
 
 
 

--------------------------------------------------------------------------------

 
 
“Governmental Authority” means any government or governmental or regulatory body
thereof, or political subdivision thereof, whether federal, state, local or
foreign, or any agency, department or instrumentality thereof, or any court
(public or private).
 
“Hazardous Material” means any substance, material, contaminant, pollutant or
waste presently or hereafter listed, defined, designated or classified as
hazardous, toxic, radioactive or dangerous under any Environmental Law or
regulated as such by any Governmental Authority including, without limitation,
any industrial substance, petroleum (or any derivative or by-product thereof),
radon, radioactive material, asbestos (or asbestos containing material), urea
formaldehyde, foam insulation, lead or polychlorinated biphenyls.
 
“Intellectual Property” means all United States and foreign intellectual and
industrial property, including patent applications, patents and any reissues or
reexaminations thereof, trademarks, service marks, trademark/service mark
registrations and applications, brand names, trade names, all other names and
slogans embodying business or product goodwill (or both), copyright
registrations, mask works, copyrights, moral rights of authorship, rights in
designs, trade secrets, technology, inventions, discoveries, improvements,
know-how, proprietary rights, computer software and firmware, internet domain
names, specifications, drawings, designs, formulae, processes, methods,
technical information, confidential and proprietary information, and all other
intellectual and industrial property rights, whether or not subject to statutory
registration or protection.
 
“Law” means any applicable law, statute, code, ordinance, rule or regulation
promulgated by any Governmental Authority, including any policy having the force
and effect of law, any rule of common law and any judicial or administrative
interpretation thereof.
 
“Lease” is defined in Section 5.8.
 
“Lease Assignment” is defined in Section 5.8.
 
“Legal Proceeding” means any judicial, administrative, regulatory or arbitral
proceeding, investigation or inquiry or administrative charge or complaint
pending at law or in equity by or before any Governmental Authority.
 
“Liability” or “Liabilities” means any and all Claims, accounts payable, debts,
liabilities and obligations of any nature whether absolute or contingent,
asserted or unasserted, accrued or unaccrued, known or unknown, liquidated or
otherwise.
 
“Loss” or “Losses” means all losses, damages, injuries, harm, diminutions in
value, costs (including, without limitation, costs of investigation), fines,
fees and expenses (including reasonable attorneys’ fees incident to any of the
foregoing).
 
“Material Adverse Change” means a material adverse change in the properties,
assets, condition (financial or otherwise), Business, operations or prospects of
the Seller, taken as a whole, or an increase in Seller’s liabilities, except
trade obligations incurred in the Ordinary Course of Business.
 
“Material Adverse Effect” means, with respect to any Person, a material adverse
effect on the properties, assets, condition (financial or otherwise), business,
operations or prospects of such Person.
 
“Order” means any order, injunction, judgment, decree, ruling, writ, assessment
or arbitration award by a Governmental Authority of competent jurisdiction.
 
 
 

--------------------------------------------------------------------------------

 
 
“Ordinary Course of Business” means the usual and ordinary course of business
for the Business, consistent with past practice.
 
“Party” mean Seller or Purchaser.
 
“Parties” means Seller and Purchaser
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Permit” means any written approval, consent, exemption, franchise, license,
permit, waiver, registration, filing, certificate or other authorization
required by Law to conduct any portion of the Business as conducted immediately
prior to the Closing Date, including without limitation all applicable
construction, installation and maintenance licenses and local health and fire
permits pertaining to the physical facilities, manufacturing, equipment,
staffing and records.
 
“Person” means any natural person, corporation, partnership, firm, joint
venture, limited liability company, association, joint-stock company, trust,
unincorporated organization, Governmental Authority or other legal entity.
 
“Promissory Notes” is defined in Section 1.4.
 
“Purchaser Representative” means Sam Youngblood.
 
“Related Parties” means, with respect to any Person, the Affiliates,
shareholders and beneficial owners (whether direct or indirect), directors,
officers, employees and consultants of such Person, and the family members of
each of the foregoing who are natural persons.
 
“Sales” means the aggregate amount of all purchase orders and contracts for
work, received by the Seller during the applicable period.
 
“Seller Contract” means any Contract to which Seller is a party, obligor or
beneficiary or by which any of the properties and assets of Seller is bound.
 
“Seller Representative” means Michael Peterson.
 
“Taxes” (including, with correlative meaning, the term “Tax”) means all taxes,
charges, fees, levies, duties, penalties, assessments or other amounts imposed
by or payable to any foreign, federal, state, local or other taxing authority or
agency, including without limitation income, gross receipts, profits, windfall
profits, gains, minimum, alternative minimum, estimated, ad valorem, value
added, severance, stamp, customs, import, export, utility, use, service, excise,
property, sales, transfer, franchise, payroll, withholding, social security,
disability, employment, workers compensation, unemployment compensation and
other taxes, and including any interest, penalties or additions attributable
thereto.
 
“Tax Return” means any return, report, information return or other document
(including any related or supporting information) required to be prepared with
respect to Taxes.
 
“Third Party” means any Person other than the Seller, the Purchaser or any of
their respective Affiliates or associates.
 
“Valuation Periods” means the period from July 1, 2007 to the Closing Date (the
“Working Capital Valuation Period”) and the period from the Closing Date to June
30, 2008 (the “2008 Valuation Period”).
 
 
 

--------------------------------------------------------------------------------

 
 
“Working Capital” means current assets minus current liabilities.
 
ARTICLE XI.
MISCELLANEOUS
 
Section 11.1. Party Representatives.
 
(a) Seller Representative: The Seller hereby appoints the Seller Representative
as its agent and attorney-in-fact to take any and all actions and to execute any
and all documents, on its behalf, with respect to this Agreement following the
Closing Date. The Seller agrees and acknowledges that any such action taken or
document executed by the Seller Representative in accordance with this Agreement
will be binding on the Seller and its successors and permitted assigns. The
Seller may appoint a substitute Seller Representative by providing at least five
(5) Business Days prior written notice of such appointment to the Purchaser.
 
(b) Purchaser Representative: The Purchaser hereby appoints the Purchaser
Representative as its agent and attorney-in-fact to take any and all actions and
to execute any and all documents, on its behalf, with respect to this Agreement
following the Closing Date. The Purchaser agrees and acknowledges that any such
action taken or document executed by the Purchaser Representative in accordance
with this Agreement will be binding on the Purchaser and its successors and
permitted assigns. The Purchaser may appoint a substitute Purchaser
Representative by providing at least five (5) Business Days prior written notice
of such appointment to the Seller.
 


Section 11.2. Headings. Article and section headings of this Agreement are for
reference purposes only and are to be given no effect in the construction or
interpretation of this Agreement.
 
Section 11.3. Article, Section, Schedule and Exhibit References. Except as
otherwise specifically provided, any reference to any article, section, schedule
or exhibit will be deemed to refer to such article or section of or schedule or
exhibit to this Agreement.
 
Section 11.4. Usage. Whenever the plural form of a word is used in this
Agreement, that word will include the singular form of that word. Whenever the
singular form of a word is used in this Agreement, that word will include the
plural form of that word. The term “or” does not exclude any of the items
described. The term “include,” or any derivative of such term, does not mean
that the items following such term are the only types of such items.
 
Section 11.5. Drafting. Neither this Agreement nor any provision contained in
this Agreement may be interpreted in favor of or against any party hereto
because such party or its legal counsel drafted this Agreement or such
provision.
 
Section 11.6. Entire Agreement. The exhibits and schedules to this Agreement are
hereby incorporated and made a part hereof and are an integral part of this
Agreement. This Agreement (including such exhibits and schedules) represents,
and is intended to be, a complete statement of all of the terms and the
arrangements between the parties to this Agreement with respect to the matters
provided for in this Agreement, supersedes any and all previous oral or written
and all contemporaneous oral agreements, understandings, negotiations and
discussions between the parties to this Agreement with respect to those matters.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 11.7. GOVERNING LAW; VENUE. THIS AGREEMENT WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS WITHOUT REFERENCE TO
THE PRINCIPLES OF CONFLICTS OF LAWS OR ANY OTHER PRINCIPLE THAT COULD RESULT IN
THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION. ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT MUST BE INSTITUTED IN
THE STATE OR FEDERAL COURTS LOCATED IN BEXAR COUNTY, TEXAS, TO THE JURISDICTION
OF WHICH EACH OF THE PARTIES HEREBY EXPRESSLY AND IRREVOCABLY AGREES TO SUBMIT.
THE PARTIES AGREE TO ENTER INTO MEDIATION PRIOR TO TRIAL IN ANY SUIT, ACTION, OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT. THE PARTIES HEREBY
WAIVE ANY RIGHT TO A JURY TRIAL IN ANY SUIT, ACTION, OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT.
 
Section 11.8. Specific Performance. The Purchaser and each of the Seller each
acknowledge and agree that the breach of this Agreement would cause irreparable
damage to one or more of the other parties and that such other party or parties
will not have an adequate remedy at law. Therefore, the obligations of the
Purchaser and the Seller under this Agreement will be enforceable by a decree of
specific performance issued by any court of competent jurisdiction, and
appropriate injunctive relief may be applied for and granted in connection
therewith. However, notwithstanding the foregoing, the remedies provided to the
parties in ARTICLE VIII shall constitute the sole and exclusive remedy available
to the Parties for the matters set forth therein.
 
Section 11.9. Expenses.
 
(a) Except as otherwise expressly provided in this Agreement and regardless of
whether the transactions contemplated in this Agreement are consummated, each of
the parties to this Agreement will bear its own expenses (including, without
limitation, fees and disbursements of its counsel, accountants, financial
advisors and other experts), incurred in connection with the preparation,
negotiation, execution, delivery and performance of this Agreement, each of the
other documents and instruments executed in connection with or contemplated by
this Agreement and the consummation of the transactions contemplated by this
Agreement and thereby.
 
(b) If attorneys’ fees or other costs are incurred to secure performance of any
obligation under this Agreement, to establish damages for the breach thereof or
to obtain any other appropriate relief, whether by way of prosecution or
defense, the prevailing party will be entitled to recover reasonable attorneys’
fees and costs incurred in connection therewith.
 
Section 11.10. Notices. All notices, requests, demands, and determinations under
this Agreement (other than routine operational communications), must be in
writing and will be deemed duly given (a) when delivered by hand, (b) two days
after being given to an express courier with a reliable system for tracking
delivery, (c) when sent by confirmed facsimile with a copy sent by another means
specified in this provision or (d) five days after the day of mailing, when
mailed by registered or certified mail, return receipt requested, postage
prepaid, and addressed as set forth below. A party may from time to time change
its address or designee for notification purposes by giving the other written
notice of the new address or designee and the date upon which it will become
effective.
 
 
 

--------------------------------------------------------------------------------

 
 
If to the Purchaser: ISI Detention Contracting Group, Inc.
 
12903 Delivery Drive
San Antonio, TX 78247
Attention: Sam Youngblood
Facsimile: (210) 495-5613
email: syoungblood@isidet.com

 
with a copy to:
 
K&L Gates
111 Congress Avenue, Suite 900
Austin, Texas 78701
Attention: D. Hull Youngblood, Jr.
Facsimile: (512) 482-6859
email: hyoungblood@hughesluce.com



If to the Seller: Peterson Detention Inc.
577 North Batavia
Orange, CA 92868
Attention: Michael Peterson


Section 11.11. Severability. The invalidity or unenforceability of any provision
of this Agreement will not affect the validity or enforceability of any other
provision of this Agreement, each of which will remain in full force and effect,
so long as the economic or legal substance of the transactions contemplated by
this Agreement is not affected in a manner materially adverse to any party.
 
Section 11.12. Binding Effect; No Assignment. This Agreement will be binding
upon and inure to the benefit of the Parties and their respective successors and
permitted assigns. Nothing in this Agreement will create or be deemed to create
any third party beneficiary rights in any Person not party to this Agreement
except to the extent such obligations are specifically provided for herein. No
assignment of this Agreement or of any rights or obligations under this
Agreement may be made by any Party without the prior written consent of the
other Party to this Agreement and any attempted assignment without such required
consents will be void; provided, however, that Seller may assign the Promissory
Notes and the Guaranty Agreements or its rights under each to any Person as is
permitted by their terms, without the prior written consent of any other Person,
but no such assignment by Seller or Purchaser will release Seller or Purchaser
from any of its obligations under this Agreement.
 
Section 11.13. Amendments. This Agreement may be amended, supplemented, or
modified, and any provision hereof may be waived, only by written instrument
making specific reference to this Agreement signed by the Purchaser and the
Seller.
 
Section 11.14. Waiver. Except as otherwise provided in this Agreement, no action
(other than a waiver) taken pursuant to this Agreement, including, without
limitation, any investigation by or on behalf of any Party, will be deemed to
constitute a waiver by the Party taking such action of compliance with any
representation, warranty, covenant or agreement contained in this Agreement. The
waiver by any Party to this Agreement of a breach of any provision of this
Agreement will not operate or be construed as a further or continuing waiver of
such breach or as a waiver of any other or subsequent breach. Except as
otherwise expressly provided in this Agreement, no failure on the part of any
Party to exercise, and no delay in exercising, any right, power or remedy under
this Agreement will operate as a waiver thereof, nor will any single or partial
exercise of such right, power or remedy by such Party preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.
Any waiver by a Party must be in writing and signed by Seller and Purchaser.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 11.15. Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.
 
Section 11.16. Execution Copies of Agreement. A facsimile, telecopy, PDF or
other reproduction of this Agreement may be executed by one or more parties
hereto, and an executed copy of this Agreement may be delivered by one or more
parties hereto by facsimile or similar electronic transmission device pursuant
to which the signature of or on behalf of such party can be seen, and such
execution and delivery shall be considered valid, binding and effective for all
purposes. At the request of either party hereto, the other party agrees to
execute an original of this Agreement as well as any facsimile, telecopy or
other reproduction.
 
* * * Remainder of Page Intentionally Left Blank * * *

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties to this Agreement have executed this instrument
as of the date and year first above written.
 

THE SELLER:     THE PURCHASER:         Peterson Detention Inc.    
ISI Detention Contracting Group, Inc.,
A California corporation
        By:  /s/ Michael Peterson     By:  /s/ Sam Youngblood

--------------------------------------------------------------------------------

Michael Peterson, President
   

--------------------------------------------------------------------------------

Sam Youngblood, CEO

  


The following Shareholders of the Seller join in this
Agreement solely for purposes of Article II and Article VIII
and for purposes of Section 4.15 to the extent such section
imposes personal obligations upon them.




/s/ Michael Peterson

--------------------------------------------------------------------------------

Michael Peterson
 
/s/ Leonard Peterson

--------------------------------------------------------------------------------

Leonard Peterson
 
Argyle and ISI join in this Agreement solely for purposes
of Article III and Article VIII.



Argyle Security, Inc.               By: /s/ Don Neville    

--------------------------------------------------------------------------------

Don Neville, Chief Financial Officer
   

 
ISI Security Group, Inc.
      By: /s/ Sam Youngbloood    

--------------------------------------------------------------------------------

Sam Youngblood, CEO
   



(Signature Page to Asset Purchase Agreement)
 
 
 

--------------------------------------------------------------------------------

 